Exhibit 10.1

EXECUTION VERSION

OMNIBUS AGREEMENT

BY AND AMONG

LANDMARK APARTMENT TRUST OF AMERICA, INC.

LANDMARK APARTMENT TRUST OF AMERICA HOLDINGS, LP

ELCO LANDMARK RESIDENTIAL HOLDINGS LLC

ELCO HOLDINGS LTD.

AND

ELCO NORTH AMERICA INC.

DATED AS OF DECEMBER 31, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE  

ARTICLE I DEFINITIONS

     2   

Section 1.01

   Definitions      2   

ARTICLE II INTEREST CONTRIBUTIONS

     10   

Section 2.01

   Contribution of Interests      10   

Section 2.02

   Contribution Agreement Closings      11   

ARTICLE III RECAPITALIZATION OF ENA; RELATED OBLIGATIONS

     11   

Section 3.01

   ENA REIT Status      11   

Section 3.02

   Distribution of OP Units and Elimination of Liabilities      12   

Section 3.03

   Balance Sheet      12   

Section 3.04

   ENA Stock Recapitalization      12   

Section 3.05

   LATA Stock Purchase      13   

Section 3.06

   Purchase of OP Units      13   

Section 3.07

   Corporate Governance Agreement Amendment; Stockholders Agreement      13   

Section 3.08

   Optional Redemption      14   

Section 3.09

   Public Offering      14   

Section 3.10

   Registration Rights      15   

ARTICLE IV CLOSING; DELIVERIES AT CLOSING

     15   

Section 4.01

   Closing Date and Location      15   

Section 4.02

   Post-Closing Assurances      15   

Section 4.03

   Deliveries by EL Parties      15   

Section 4.04

   Deliveries by LATA Parties      17   

ARTICLE V REPRESENTATIONS AND WARRANTIES RELATING TO THE EL PARTIES

     18   

Section 5.01

   Organization, Qualification and Power      18   

Section 5.02

   Authorization      18   

Section 5.03

   Non-Contravention      19   

Section 5.04

   No Brokers or Finders Fees      19   

Section 5.05

   Consents and Approvals      19   

Section 5.06

   ENA Financial Statements      19   

Section 5.07

   Books and Records      20   

Section 5.08

   Investment and Securities Matters      20   

Section 5.09

   Tax Matters      21   

Section 5.10

   Litigation      23   

Section 5.11

   Solvency      23   

Section 5.12

   Foreign Corrupt Practices Act      23   

Section 5.13

   Money Laundering Laws      24   

Section 5.14

   OFAC      24   

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF LATA PARTIES

     24   

Section 6.01

   Organization      24   

Section 6.02

   Authorization      24   

Section 6.03

   Non-Contravention      25   

Section 6.04

   No Consents      25   

Section 6.05

   No Brokers      25   

Section 6.06

   Litigation      25   

 

i



--------------------------------------------------------------------------------

Section 6.07

   Solvency      25   

Section 6.08

   Foreign Corrupt Practices Act      26   

Section 6.09

   Money Laundering Laws      26   

Section 6.10

   OFAC      26   

Section 6.11

   SEC Filings      26   

Section 6.12

   Financial Statements      27   

ARTICLE VII COVENANTS

     27   

Section 7.01

   Access to Information      27   

Section 7.02

   Conduct of Parties      27   

Section 7.03

   Prohibited Actions      28   

Section 7.04

   Consents      28   

Section 7.05

   Other Action; DCR Status      29   

Section 7.06

   Further Assurances      29   

Section 7.07

   Publicity; Disclosure      30   

Section 7.08

   Compliance      30   

ARTICLE VIII TAX MATTERS

     31   

Section 8.01

   Tax Matters      31   

Section 8.02

   Allocation of Taxes      31   

Section 8.03

   Cooperation      32   

Section 8.04

   Tax Returns      32   

Section 8.05

   Claims; Tax Proceedings      33   

Section 8.06

   Certain Tax Elections      33   

Section 8.07

   Other Provisions      33   

Section 8.08

   Survival      34   

Section 8.09

   Distribution of “REIT Taxable Income”      34   

ARTICLE IX CONDITIONS PRECEDENT

     34   

Section 9.01

   Conditions Precedent To All Parties      34   

Section 9.02

   Conditions Precedent To LATA Parties’ Obligations      35   

Section 9.03

   Conditions Precedent To EL Parties’ Obligations      36   

Section 9.04

   Frustration of Closing Conditions      37   

Section 9.05

   Termination      37   

Section 9.06

   Effect of Termination      38   

ARTICLE X SURVIVAL AND INDEMNIFICATION

     38   

Section 10.01

   Survival      38   

Section 10.02

   Indemnification of LATA Parties      38   

Section 10.03

   Indemnification of EH      39   

Section 10.04

   Procedure      39   

Section 10.05

   Payment      41   

Section 10.06

   Reductions for Insurance Proceeds and Other Recoveries      41   

Section 10.07

   Limits on Damages      42   

Section 10.08

   Sole and Exclusive Remedy      42   

Section 10.09

   Treatment of Indemnification Payments      42   

ARTICLE XI MISCELLANEOUS

     42   

Section 11.01

   Transfer Rights      42   

Section 11.02

   Further Assurances      43   

Section 11.03

   Expenses      43   

Section 11.04

   No Assignment; Successors and Assigns      44   

Section 11.05

   Headings      44   

Section 11.06

   Entire Agreement, Integration, Modification and Waiver      44   

Section 11.07

   Construction      44   

 

ii



--------------------------------------------------------------------------------

Section 11.08

   Severability      44   

Section 11.09

   No Third Party Beneficiaries      45   

Section 11.10

   Notices      45   

Section 11.11

   Governing Law      46   

Section 11.12

   Forum Selection; Consent to Service of Process; Waiver of Jury Trial      46
  

Section 11.13

   Counterparts and Electronic Signatures      46   

EXHIBITS AND SCHEDULES

 

Exhibit A

   Properties; Contributed Entities; Contributors

Exhibit B

   Distribution Resolution

Exhibit C

   ENA Stockholders Agreement

Exhibit D

   Stock Purchase Agreement

Exhibit E

   ENA Charter

Exhibit F

   Registration Rights Agreement

Exhibit G

   ENA Recapitalization Resolution

Exhibit H

   LATA Certificate Amendment

Exhibit I

   Corporate Governance Agreement Amendment

Exhibit J

   Partnership Interest Purchase Agreement

Exhibit K

   Expenses

Exhibit L

   Promoted Interest Letter Agreement

Schedule 1.01(a)

   LATA Parties Knowledge

Schedule 1.01(b)

   EL Parties Knowledge

Schedule 5.01(a)

   EL Parties Jurisdiction of Organization

Schedule 5.01(b)

   ENA Assets

Schedule 5.01(d)

   ENA Officers and Directors

Schedule 5.03

   EL Parties Non-Contravention Exceptions

Schedule 5.05

   EL Parties Required Consents

Schedule 5.06

   ENA Financial Statements

Schedule 5.09(f)

   Built in Gain

Schedule 6.03

   LATA Parties Non-Contravention Exceptions

Schedule 6.04

   LATA Parties Required Consents

 

iii



--------------------------------------------------------------------------------

OMNIBUS AGREEMENT

THIS OMNIBUS AGREEMENT (“Agreement”) is made and entered into as of the 31st day
of December, 2013, by and among LANDMARK APARTMENT TRUST OF AMERICA, INC., a
Maryland corporation (“LATA”), LANDMARK APARTMENT TRUST OF AMERICA HOLDINGS, LP,
a Virginia limited partnership (“LATA OP”), ELCO LANDMARK RESIDENTIAL HOLDINGS
LLC, a Delaware limited liability company (“ELRH”), ELCO HOLDINGS LTD., an
Israeli public corporation (“EH”), and ELCO NORTH AMERICA INC., a Delaware
corporation (“ENA”). The foregoing are sometimes collectively referred to herein
as the “Parties” and individually referred to herein as a “Party”.

RECITALS:

A. LATA operates as a real estate investment trust (“REIT”) under Sections 856
through 860 of the Code that, together with LATA OP, its operating partnership,
and affiliates of LATA OP, is engaged in the ownership, operation and management
of multi-family properties.

B. ELRH is engaged in the acquisition, management and repositioning of
multi-family properties located principally in the southeast United States. The
properties in which ELRH has a direct or indirect interest are each held by
separate special purpose entities (each, a “Property Owner”), which Property
Owners are owned, directly or indirectly, in whole, by ELRH or, in part, by ELRH
and in part by private equity funds, pension funds and other Persons
(collectively, “Investors”) who participated with ELRH in the acquisition and
ownership of such properties.

C. On August 3, 2012, LATA, LATA OP, ELRH and other parties entered into a
series of definitive agreements as contemplated by a Master Contribution and
Recapitalization Agreement of that date (the “Initial Transaction”) pursuant to
which, among other things, ELRH and its affiliates contributed multi-family
properties to LATA OP and Joseph G. Lubeck, a key principal of ELRH, became a
member of the LATA Board of Directors (“Board”) and Executive Chairman of LATA.

D. On March 14, 2013, LATA OP acquired from ELRH and affiliated entities the
property management business owned by ELRH and various rights related to a
publicly offered multi-family property real estate fund in Canada known as the
Timbercreek Fund (the “Management Business Transaction”), and, after the Initial
Transaction, certain other multifamily properties owned by ELRH and its
affiliates and, in some cases, Investors, were contributed to LATA OP in return
for OP Units (the “Interim Transactions” and, collectively with the Initial
Transaction and the Management Business Transaction, the “Prior Transactions”).

E. ELRH, alone and together with its Investors, through ownership of their
respective Interests in the Contributed Entities, indirectly own (or, to the
extent the respective Contribution has closed prior to the date hereof, owned)
each of the multi-family properties described in Exhibit A (each a “Property”
and, any two or more, “Properties”), all of which Interests are being
contributed or sold by their respective Contributors and acquired by LATA OP,
subject to the terms and conditions of the respective Contribution Agreements
and the agreements, documents and instruments contemplated thereby.

 

1



--------------------------------------------------------------------------------

F. ENA is the majority owner of ELRH. ENA will elect to be taxed as a real
estate investment trust effective January 1 of the year in which the Offering
occurs and may elect, at or prior to Closing, to reincorporate in Maryland.

G. Upon completion of the transactions set forth in, or contemplated by, this
Agreement, the Contribution Agreements and the other Transaction Documents (the
“Transactions”), it is the intent of the Parties that: (i) ENA will have no
liabilities except as set forth in Section 3.03(ii); (ii) ENA will have
transferred its ownership interests in ELRH and all of its Subsidiaries to Elco
Landmark Residential Holdings II LLC, an affiliate of ELRH; (iii) LATA and EH
will jointly own ENA (in addition to certain preferred stockholders admitted for
the purpose of REIT qualification), with LATA being the majority owner;
(iii) ENA’s assets, other than its rights hereunder, will consist only of OP
Units; (iv) ENA will be a DCR; (v) LATA OP will indirectly own, in whole or in
part, the Properties through its ownership interest in the Contributed Entities;
(vi) the LATA Parties will have received the Offering Proceeds; (vii) LATA’s
common stock will be listed for trading on the New York Stock Exchange or other
recognized exchange acceptable to LATA; and (viii) EH will have the right to
cause ENA to redeem its stock in ENA for cash or, at the election of LATA,
shares of common stock of LATA.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound hereby, agree as
follows.

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. For purposes of this Agreement (including the
Schedules), the following terms shall have the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, is controlled by or
is under common control with such Person as of the date on which, or at any time
during the period for which, the determination of affiliation is being made. For
purposes of this definition, “control” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise, prior to the consummation of the Transactions contemplated hereby.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Allocation Party” has the meaning set forth in Section 8.07.

“Board” has the meaning set forth in paragraph C of the Recitals hereto.

 

2



--------------------------------------------------------------------------------

“Books and Records” means, with respect to any Person, original or true and
complete copies of all of the books, records, and files of such Person,
including customer and supplier lists, financial and accounting records, loan
documents, contracts, purchase orders and invoices, sales orders, credit and
collection records, repair files, studies, surveys, analyses, strategies, plans,
forms, designs, diagrams, drawings, specifications, technical data, production
and quality control records, lists of and correspondence and miscellaneous
records with respect to customers, suppliers, representatives and all other
general correspondence to the extent in the possession or control of such
Person.

“Business Day” means any day other than a Saturday, a Sunday or other day on
which banking institutions in the City of New York are authorized or required by
Law or other governmental action to close.

“Claim” means any claim or demand, or assertion of either of any claim or
demand, by any Person (except for those included in the definition of
Proceeding).

“Closing” has the meaning set forth in Section 4.01.

“Closing Date” has the meaning set forth in Section 4.01.

“Closing Date Balance Sheet” has the meaning set forth in Section 3.03.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contributed Entity” means an entity that is (a) owned, in whole or in part,
directly or indirectly, by ELRH or (b) owned, directly or indirectly, in part by
ELRH and in part by one or more Investors, and which entity is, or owns a direct
or indirect interest in, a Property Owner.

“Contribution Agreement(s)” means the Interest Contribution Agreement(s)
pursuant to which each Contributor agrees to convey its Interests in a
Contributed Entity to LATA OP in return for OP Units or such other consideration
as set forth in the applicable Contribution Agreement, all of which Contribution
Agreements have been fully executed by the Contributors and LATA OP prior to the
execution of this Agreement. Exhibit A reflects, with respect to each Property,
the applicable Contributed Entity and Contributors.

“Contributions” means the transactions contemplated by the related Contribution
Agreements.

“Contributor” means ELRH and its Affiliates, and each Investor that has executed
a Contribution Agreement, which Investors are more fully identified in the
Contribution Agreements.

“Corporate Governance Agreement Amendment” has the meaning set forth in
Section 3.07.

 

3



--------------------------------------------------------------------------------

“DCR” means a REIT that is a domestically controlled qualified investment entity
as defined in Code Section 897(h)(4), and the Treasury Regulations and rulings
promulgated thereunder by the IRS. The Parties agree that, for purposes of this
Agreement in determining the qualification of ENA as a DCR, ENA shall be
required to satisfy the applicable ownership tests contained in Code
Section 897(h)(4) based upon both (a) LATA being a single domestic stockholder
of ENA and (b) the stockholders of LATA being deemed to be the indirect
stockholders of ENA on a pro rata basis in proportion to their stock ownership
in LATA. In taking the position set forth in the prior sentence, the parties are
not acknowledging that the correct standard for the application of Code
Section 897(h)(4) is the standard being applied in clause (b) of that sentence.

“DCR Release Date” has the meaning set forth in Section 3.01.

“Distribution Resolution” means one or more resolutions adopted by ELRH
simultaneously with the execution hereof, in the form of Exhibit B attached
hereto, providing for (a) the distribution by ELRH and its Affiliates of certain
OP Units received pursuant to the Contribution Agreements and the Prior
Transactions to its members, ENA and JLCO; (b) the satisfaction, transfer or
release of all known liabilities of ENA and all of its Subsidiaries, including
but not limited to ELRH; and (c) the distribution or assignment by ELRH and its
Affiliates of any rights it or they may have to receive additional OP Units
after Closing to Persons other than ENA and its subsidiaries.

“Effective Time” means 12:01 a.m. (New York City time) on the Closing Date.

“EH” has the meaning set forth in the preamble to this Agreement.

“EL Indemnified Parties” has the meaning set forth in Section 10.03.

“ELRH” has the meaning set forth in the preamble to this Agreement.

“EL Parties” means ELRH, ENA, and EH.

“EL Transaction Documents” means this Agreement and all documents, agreements
and certificates to be executed by any of the EL Parties or their respective
Affiliates in connection with the transactions contemplated by this Agreement,
including the Distribution Resolution, the Recapitalization Resolution, the
Stock Purchase Agreement, the Partnership Interest Purchase Agreement, the
Corporate Governance Agreement Amendment, the Stockholders Agreement, the
Registration Rights Agreement and the certificates and agreements required to be
executed and delivered by the EL Parties hereunder. For the avoidance of doubt,
the definition of EL Transaction Documents shall not include Contribution
Agreements.

“ENA” has the meaning set forth in the preamble to this Agreement.

“ENA Charter” has the meaning set forth in Section 3.04.

“ENA Financial Statements” has the meaning set forth in Section 5.06.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------

“FCPA” has the meaning set forth in Section 5.12.

“GAAP” means United States generally accepted accounting principles,
consistently applied, as in effect from time to time.

“Governing Documents” means the charter, certificate or articles of
incorporation, certificate or articles of organization, bylaws, operating
agreement or other governing instruments of an entity.

“Governmental Authority” means any domestic or foreign, federal, territorial,
state or local governmental authority, or any instrumentality, court,
legislative body, commission, tribunal or organization of any such governmental
authority, or any regulatory, administrative or other agency of any such
governmental authority, or any political or other subdivision, department or
branch of any of the foregoing.

“IFRS” means International Financial Reporting Standards.

“Indemnified Party” has the meaning set forth in Section 10.04.

“Indemnifying Party” has the meaning set forth in Section 10.04.

“Initial Transaction” has the meaning set forth in paragraph C of the Recitals
hereto.

“Interests” means the equity interests in a Contributed Entity that, at the time
of execution of a Contribution Agreement, are owned, directly or indirectly, by
the Contributors identified therein.

“IRS” means Internal Revenue Service.

“Investor” has the meaning set forth in paragraph B of the Recitals hereto.

“Issue Date” has the meaning set forth in Section 11.01.

“JLCO” means JLCo, LLC, a Florida limited liability company that, jointly with
ENA, owns ELRH.

“Knowledge,” “known” or words of similar import mean, (a) with respect to the
LATA Parties, the actual knowledge (after reasonable investigation) of the
Persons listed on Schedule 1.01(a) and (b) with respect to the EL Parties, the
actual knowledge (after reasonable investigation) of the Persons listed on
Schedule 1.01(b).

“LATA” has the meaning set forth in the preamble to this Agreement.

“LATA Certificate Amendment” has the meaning set forth in Section 3.01.

“LATA Indemnified Parties” has the meaning set forth in Section 10.02.

“LATA OP” has the meaning set forth in the preamble to this Agreement.

 

5



--------------------------------------------------------------------------------

“LATA Parties” means LATA and LATA OP, collectively.

“LATA SEC Documents” has the meaning set forth in Section 6.11.

“LATA Transaction Documents” means this Agreement and all documents, agreements
and certificates to be executed by LATA, LATA OP and their respective Affiliates
in connection with the transactions contemplated by this Agreement, including
the Stock Purchase Agreement, the Partnership Interest Purchase Agreement, the
Corporate Governance Agreement Amendment, the Stockholders Agreement, the
Registration Rights Agreement, the LATA Certificate Amendment, and the
certificates and agreements required to be executed and delivered by LATA
pursuant to this Agreement. For the avoidance of doubt, the definition of LATA
Transaction Documents shall not include Contribution Agreements.

“LATA VWAP” means an amount per share of LATA common stock that is equal to the
volume weighted average price per share of the LATA common stock for the five
trading days immediately preceding a specified date.

“Law” means any law, statute, code, ordinance, rule, regulation, decision,
injunction, ruling, verdict, judgment, order, award, decree or other requirement
enacted, adopted, issued or promulgated by any Governmental Authority, including
common law.

“Lien” means any lien, encumbrance, security interest, pledge or any other title
restriction of any kind.

“Limited Partnership Agreement” means the Agreement of Limited Partnership of
LATA OP, as amended, entered into by LATA, as the sole general partner of LATA
OP, and the limited partners named therein or who have signed joinders thereto.

“Losses” means, collectively, all liabilities, obligations, damages,
deficiencies, losses, claims, actions, suits, proceedings, judgments, interest,
fines, demands, awards, assessments, out-of-pocket costs, Taxes, payments,
penalties and expenses.

“Management Business Transaction” has the meaning set forth in paragraph D of
the Recitals hereto.

“Material Adverse Effect” means any state of facts, event, change or effect that
has had, has, or would reasonably be expected to have, a material adverse effect
on the assets, liabilities, business, results of operations, financial condition
of a Person or its assets, in each case, taken as a whole, or on the ability of
a Person or its Affiliates to consummate the transactions contemplated hereby;
provided, that the term “Material Adverse Effect” shall not include any facts,
event, change or effect arising from (a) changes in the United States or foreign
economies, interest rates, capital markets in general or the geographic market
in which such Person operates, or changes in such Person’s industry other than
effects of any changes which adversely affect such Person to a materially
greater extent than its competitors in the applicable industries in which such
Person competes, (b) changes in any Law or other requirement of any Governmental
Authority other than effects of any changes which adversely affects such Person,
its Affiliates or assets to a materially greater extent than its competitors in
the applicable industries in which such Person competes, (c) any national or
international political or social event or occurrence

 

6



--------------------------------------------------------------------------------

(including military conflicts and acts of terrorism), (d) general public
awareness of the execution or announcement of this Agreement or the consummation
of the transactions contemplated hereby (including any changes in relationships
between such Person and any of its customers, suppliers, stockholders,
investors, partners and members arising therefrom), (e) any action taken or
caused by another Party to this Agreement or its Affiliates, (f) any action
taken by such Person with the consent of the other Parties, (g) the failure of
such Person to meet any internal projections or forecasts, (h) changes or events
that exist or have occurred as of the date of this Agreement and have been
reflected in this Agreement, or (i) the initiation by any Person other than such
Person of proceedings under Chapter 11 of the United States Bankruptcy Code.

“Money Laundering Laws” has the meaning set forth in Section 5.13.

“Non-Contributing Investor” has the meaning set forth in Section 2.01.

“Notice of Claim” has the meaning set forth in Section 10.04(a).

“OFAC” has the meaning set forth in Section 5.14.

“Offering” means the closing of a public offering of the common stock of LATA
pursuant to a registration statement declared effective by the SEC that
generates Offering Proceeds in an amount sufficient to enable LATA to acquire a
number of Series L Shares as required for ENA to qualify as a DCR, utilizing
both measuring tests as set forth in the definition of DCR, the value of which
Offering Proceeds must sufficiently exceed the value of the assets in ENA
immediately prior to Closing to meet the DCR test, which value shall be equal to
the sum of: (i) the value of the OP Units then held by ENA, each such OP Unit
having a value equal to the sale price of one share of LATA common stock in the
Offering and (ii) the value of the shares of LATA common stock, if any, then
held by ENA, each such share having a value equal to the sale price of one share
of LATA common stock in the Offering, and which results in LATA’s common stock
being listed for trading on the New York Stock Exchange or another recognized
exchange mutually acceptable to the EL Parties and the LATA Parties.

“Offering Proceeds” means the gross amount of money raised by LATA in the
Offering, reduced by all underwriting discounts and commissions, and expenses of
the Offering.

“Optional Redemption” has the meaning set forth in Section 3.08.

“OP Units” means common units of limited partnership interest in LATA OP as such
units are described in the Limited Partnership Agreement.

“Order” means any decree, injunction, judgment, order, ruling, writ, assessment
or arbitration award of a Governmental Authority, arbitrator or arbitral body,
commission or self-regulatory organization, whether arising from a Proceeding or
applicable Law.

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practices of a Person or its Affiliates in taking or
refraining to take any particular action (including with respect to the quantity
and frequency thereof).

“Outside Date” shall mean June 30, 2015.

 

7



--------------------------------------------------------------------------------

“Partially Contributed Entity” has the meaning set forth in Section 2.01.

“Parties” or “Party” has the meaning set forth in the preamble to this
Agreement.

“Partnership Interest Purchase Agreement” means the Partnership Interest
Purchase Agreement between ENA and LATA OP, dated of even date herewith and
attached hereto as Exhibit J, pursuant to which, at Closing, ENA will acquire OP
Units from LATA OP.

“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, unincorporated society or association, Governmental
Authority, estate, trust or other entity or organization.

“Post-Closing Tax Period” means any Tax period beginning after the Closing Date
and the portion of the Straddle Tax Period beginning after the Closing Date and
ending at the end of the Straddle Tax Period.

“Pre-Closing Tax Period” means the Tax period ending on or before the Closing
Date, and the portion of the Straddle Tax Period beginning before the Closing
Date and ending on the Closing Date.

“Prior Transactions” has the meaning set forth in paragraph D of the Recitals
hereto.

“Proceeding” means any action, claim, audit or other inquiry, hearing,
investigation, suit or other charge or proceeding (whether civil, criminal,
administrative, investigative, formal or informal) by or before any Governmental
Authority or before an arbitrator or arbitral body or mediator.

“Property” or “Properties” has the meaning set forth in paragraph E of the
Recitals hereto.

“Property Owner” has the meaning set forth in paragraph B of the Recitals
hereto.

“Recoverable Proceeds” has the meaning set forth in Section 10.06.

“Recapitalization Resolution” means the resolution adopted by the Board of
Directors and stockholders of ENA, to be effective on or prior to Closing,
providing for (among other things): (i) amendment of the ENA Charter to, among
other things, (a) change its name to Landmark Apartment Trust II, Inc., or such
other name as mutually agreed by the Parties, (b) increase the number of
authorized shares of common stock that may be issued by ENA from 1,000 to the
same number of shares that LATA is authorized to issue and designate the Series
E Shares and Series L Shares, (c) authorize at least one series of preferred
stock, including the Series A Shares, and (d) provide for optional redemption by
ENA, if requested by EH at any time, of EH’s Series E Shares; and
(ii) automatically converting the number of outstanding shares of common stock
of ENA, all of which is owned by EH, into a number of Series E Shares stock that
is equal to the number of OP Units plus the number of shares of LATA common
stock, if any, owned by ENA immediately prior to Closing, a copy of which
resolution is attached as Exhibit G.

 

8



--------------------------------------------------------------------------------

“Redemption Date” has the meaning set forth in Section 3.08.

“Redemption Notice” has the meaning set forth in Section 3.08.

“Registration Rights Agreement” has the meaning set forth in Section 3.10.

“REIT” has the meaning set forth in paragraph A of the Recitals hereto.

“Representative” means, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor or other representative of the
Person, including legal counsel, accountants, and financial advisors.

“Restricted Period” has the meaning set forth in Section 11.01.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Laws” means the Securities Act, the Exchange Act, the Investment
Advisors Act of 1940, as amended, relevant state corporate and securities laws,
and the rules and regulations promulgated thereunder.

“Series A Shares” means the series of preferred stock to be authorized in the
ENA Charter that will be issued and outstanding at Closing (unless the Parties
mutually agree to defer such issuance) to 100 or more investors for REIT
qualification purposes.

“Series E Shares” means the series of redeemable common stock to be authorized
in the ENA Charter that will be issuable to EH in accordance with the terms of
this Agreement.

“Series L Shares” means the series of common stock to be authorized in the ENA
Charter that will be issuable to LATA in accordance with the terms of this
Agreement.

“Stock Purchase Agreement” means the Stock Purchase Agreement between ENA and
LATA substantially in the form attached hereto as Exhibit D, pursuant to which
LATA shall acquire shares of capital stock of ENA, as more fully provided herein
and in such agreement.

“Stockholders Agreement” mean the Stockholders Agreement among ENA, EH and LATA
to be entered into at Closing with respect to the governance of ENA, in the form
of Exhibit C attached hereto.

“Straddle Tax Period” means any Tax period that begins on or before the Closing
Date and ends after the Closing Date.

“Subsidiary” means, (i) in respect of LATA, any “subsidiary” of LATA as such
term is defined in Rule 1-02 of Regulation S-X, including, without limitation,
LATA OP, and (ii) in respect of any other Person, any corporation, partnership,
limited liability company, joint venture or other legal entity of which such
Person (either directly or through or together with another Subsidiary of such
Person), (A) owns capital stock or other equity interests having ordinary voting
power to elect a majority of the board of directors (or equivalent) of such
Person, or (B) directly or indirectly through Subsidiaries owns more than 50% of
the equity interests of such Person.

 

9



--------------------------------------------------------------------------------

“Tax” or “Taxes” means all federal, state, local and foreign taxes, assessments
or governmental charges (including net income, gross income, payroll, ad
valorem, excise, franchise, occupancy, real property, personal property, sales,
use and value-added taxes, taxes withheld from employees’ salaries and other
withholding taxes and obligations and all deposits required to be made with
respect thereto), levies, assessments, deficiencies, import duties, licenses and
registration fees and charges of any nature whatsoever imposed by any
Governmental Authority, including any interest, penalties, additions to tax or
additional amounts with respect thereto.

“Tax Returns” means all returns, declarations, reports, claims for refunds,
information returns and other statements or documents relating to Taxes,
including any elections, declarations, informational returns, schedules or
attachments thereto and any amendments thereof.

“Third Party” has the meaning set forth in Section 10.04(c).

“Third Party Claim” has the meaning set forth in Section 10.04(c).

“Threshold” has the meaning set forth in Section 10.07.

“Transaction Documents” means, collectively, the EL Transaction Documents and
LATA Transaction Documents. For the avoidance of doubt, the definition of
Transaction Documents shall not include Contribution Agreements.

“Transactions” has the meaning set forth in paragraph G of the Recitals hereto.

ARTICLE II

INTEREST CONTRIBUTIONS

Section 2.01 Contribution of Interests. Prior to the execution hereof,
Contribution Agreements with respect to each of the Properties were executed by
LATA OP and the applicable Contributors. Subject to the satisfaction of the
conditions to closing set forth in each Contribution Agreement, LATA OP shall
acquire from each of the Contributors, and each such Contributor shall sell or
contribute to LATA OP, all of such Contributor’s right, title and interest in
and to the Interests. The terms and conditions of the Contribution Agreement
relating to each Contributed Entity shall govern the specific terms and
conditions applicable to that transaction, and in the event of any inconsistency
between the provisions hereof and the provisions of a Contribution Agreement,
the provisions of the Contribution Agreement shall govern. The Parties
acknowledge that one or more Contribution Agreements may provide for acquisition
by LATA OP of a portion of a Contributed Entity (a “Partially Contributed
Entity”) which it would then own in conjunction with an existing Investor that
does not wish to become a Contributor (“Non-Contributing Investor”), and LATA OP
acknowledges that, with respect to each Partially Contributed Entity, LATA OP
shall be bound by the Governing Documents of such Partially Contributed Entity
in which the Non-Contributing Investor holds its interest.

 

10



--------------------------------------------------------------------------------

Section 2.02 Contribution Agreement Closings. The closing under each
Contribution Agreement shall occur in accordance with the terms and conditions
of such Contribution Agreement. Unless otherwise mutually agreed in writing, all
of the Contributions will occur prior to the Closing.

ARTICLE III

RECAPITALIZATION OF ENA; RELATED OBLIGATIONS

Section 3.01 ENA REIT Status. ENA will elect, effective January 1 of the year in
which the Offering occurs, to qualify as a REIT for U.S. federal and state and
local income tax purposes. ENA has taken, and covenants that prior to Closing it
will continue to take, such actions as required to maintain the qualification of
ENA as a REIT and will refrain from taking any actions that would disqualify ENA
from such qualification. The LATA Parties acknowledge that, as part of such
qualification, ENA shall, at or prior to the time required by the Code for REIT
qualification, create, issue and sell Series A Shares of ENA to not less than
one hundred (100) Persons, which Series A Shares are more fully described in
Exhibit E. From and after Closing, LATA will take such actions, and will cause
ENA to take such action, as required to maintain the qualification of ENA as a
REIT and that will qualify ENA as a DCR during the entire period from Closing
until the date (the “DCR Release Date”) that is the earlier of (i) one year
after the date that EH obtains an opinion from nationally recognized tax counsel
with expertise in the taxation of REITs, reasonably acceptable to EH, that the
disposition by EH of its equity interests in ENA will not require the payment of
any federal or state income taxes in the United States, which opinion EH
covenants to use commercially reasonable efforts to obtain commencing on the
fifth anniversary of Closing, (ii) the date on which EH ceases to own any equity
interests in ENA; or (iii) the date that is the seventh (7th) anniversary of the
Closing Date, and will refrain from taking any actions that would disqualify ENA
from such qualification during such period. LATA acknowledges that the ability
of EH to dispose of its equity interests in ENA without payment of any federal
or state income taxes in the United States is a material determining factor to
EH in entering into and performing its obligations under this Agreement.
Accordingly, from and after the execution hereof, LATA covenants that it shall
adhere to the ownership and other restrictions set forth in the Code relating to
DCR qualification and REIT qualification, and on or before the Closing, LATA
shall amend its Governing Documents to thereafter require it to adhere to the
ownership and other restrictions set forth in the Code relating to DCR
qualification of LATA and ENA and REIT qualification of ENA (including granting
any waivers of the ownership limit in LATA’s excess share provisions to account
for the indirect shareholder ownership in ENA), in each case as set forth in the
form of amendment to LATA’s Certificate of Incorporation attached as Exhibit H
(“LATA Certificate Amendment”), and LATA shall comply with and enforce such
provisions in its Governing Documents, including requesting information as to
the residency of its stockholders and monitoring that it is a DCR.

 

11



--------------------------------------------------------------------------------

Section 3.02 Distribution of OP Units and Elimination of Liabilities.
Simultaneously with the execution hereof, ELRH has adopted the Distribution
Resolution. Pursuant to the Distribution Resolution, (i) all OP Units held and
beneficially owned by ELRH and its Subsidiaries, and all OP Units received or to
be received by ELRH at the closing of, or otherwise in connection with, the
Contribution Agreements, will be distributed to its members, ENA and JLCO,
(ii) all known liabilities of ENA except those listed in Section 3.03(ii) will
have been satisfied or released; and (iii) ENA and JLCO will transfer their
respective ownership interests in ELRH and all of its then remaining
Subsidiaries to Elco Landmark Residential Holdings II LLC, an affiliate of ELRH.
ENA represents and warrants to the LATA Parties that ELRH has the power and
authority to make such distributions of OP Units and such distributions will not
violate the rights of any equity owner or creditor of the distributing entities.
ELRH, ENA and JLCO each agree to effect the transactions described in the
Distribution Resolution as soon as practicable after the date of the closing of
the contribution of the last Property to LATA OP, currently anticipated to be
the Property known as Bella Vista. In addition, prior to or simultaneously with
the execution hereof, LATA, ELRH and Elco Landmark Residential Holdings II LLC
have executed a letter agreement in substantially the form attached hereto as
Exhibit L, which defines the rights of the respective parties to certain Promote
Distributions, as defined in such letter agreement. The Parties agree that LATA
will not file a registration statement with the SEC relating to the Offering, as
contemplated by Section 3.09 hereof, until the Property contributions have all
been completed and transfer of record ownership of the OP Units received in
connection with the Contributions from ELRH or affiliates of ELRH to ENA and
JLCO, has been completed; provided, that, notwithstanding the foregoing, LATA
may proceed to file a registration statement for the Offering so long as ENA
will not be required to provide any financial statements for inclusion in such
registration statement. To the extent that they have not previously done so,
each of JLCO and ENA shall execute a joinder to the Limited Partnership
Agreement and such other documents as required to demonstrate its qualifications
to hold OP Units in the Partnership, in such forms as reasonably requested by
LATA OP. The LATA Parties acknowledge that such distributions to ENA and JLCO
are permitted pursuant to Section 11.01 hereof.

Section 3.03 Balance Sheet. ENA covenants and agrees that, upon Closing, (i) its
only assets will be: (a) OP Units, consisting of any OP Units resulting from the
Prior Transactions and remaining after the conversion of a portion of such OP
Units into LATA common stock and the transfer of such LATA common stock to EH,
and OP Units received as provided in Section 3.02 hereof and (b) its rights
under this Agreement, and (ii) its only liabilities will be (x) its obligations
under this Agreement, and (y) any tax obligations arising from built in gains
with respect to contributions to LATA OP by the EL Parties or any of their
Affiliates pursuant to the Prior Transactions or from the Contribution
Agreements. A pro forma balance sheet of ENA, as of the Closing Date, will be
delivered by ENA to LATA not less than three Business Days prior to Closing (the
“Closing Date Balance Sheet”), specifying the exact number of OP Units and
shares of LATA common stock, if any, that will be owned and held by ENA as of
Closing.

Section 3.04 ENA Stock Recapitalization. Following the execution of this
Agreement and prior to Closing, ENA will reincorporate to become a Maryland
corporation. Immediately prior to Closing, the Recapitalization Resolution
adopted by the Board of Directors and sole stockholder of ENA shall become
automatically effective in accordance with the terms thereof. The ENA charter,
in the form of Exhibit E (the “ENA Charter”), shall be effective on or prior to
Closing. Pursuant to the Recapitalization Resolution, the shares of capital
stock of ENA held by EH, the sole stockholder of ENA

 

12



--------------------------------------------------------------------------------

immediately prior to the Closing, shall automatically convert as of Closing into
a number of Series E Shares that is equal to the number of OP Units plus the
number of shares of LATA common stock, if any, owned by ENA immediately prior to
Closing. In addition, the ENA Charter shall designate the Series L Shares and
the Series A Shares. The designation of rights, preferences and limitations
applicable to each of the Series E Shares, the Series L Shares, and the Series A
Shares as authorized pursuant to the ENA Charter shall be as set forth in
Exhibit E, subject to such modifications as may hereafter be mutually agreed to
by EH and LATA. Certain OP Units received by the EL Parties in connection with
the Management Business Transaction are subject to cancellation by LATA OP as
provided in that certain Asset Purchase and Contribution Agreement dated
March 13, 2013 by and among ELRH and certain of its affiliates and LATA OP and,
accordingly, the ENA Charter shall provide that for each such OP Unit held by
ENA that is so cancelled by LATA, one Series E Share held by EH shall
automatically be cancelled at the same time.

Section 3.05 LATA Stock Purchase. At or prior to Closing, LATA and ENA shall
execute and deliver to each other the Stock Purchase Agreement. As provided
therein, LATA shall contribute to ENA the Offering Proceeds in return for that
number of Series L Shares as is equal to the number of shares of LATA’s common
stock issued in the Offering, which Series L Shares must represent, in the
aggregate, more than fifty percent (50%) in number and value of the outstanding
voting stock of ENA immediately following such issuance as required for ENA to
qualify as a DCR, utilizing both measurement tests for such purpose as set forth
in the definition of DCR.

Section 3.06 Purchase of OP Units. At or prior to Closing, LATA OP and ENA shall
execute and deliver to each other the Partnership Interest Purchase Agreement.
As provided therein, ENA shall contribute all of the Offering Proceeds it
receives from LATA pursuant to the Stock Purchase Agreement to LATA OP in
exchange for that number of OP Units as is equal to the number of shares of
LATA’s common stock issued in the Offering.

Section 3.07 Corporate Governance Agreement Amendment; Stockholders Agreement.

(a) A Corporate Governance Agreement dated August 3, 2012 was entered into by
LATA, ELRH and other parties in connection with the Initial Transaction, which
agreement was subsequently amended and restated on June 28, 2013. At Closing, an
amendment to the existing Amended and Restated Corporate Governance Agreement,
in the form attached as Exhibit I (“Corporate Governance Agreement Amendment”),
shall be executed by LATA, ELRH, EH and the other Persons currently parties to
the same, to, among other things, (i) delete any rights of ELRH to select
nominees thereunder, and (ii) permit EH to select two (2) nominees for election
to the Board; provided, that the two (2) nominees for election to the Board who
are selected by EH must qualify as “independent directors” under the rules of
the New York Stock Exchange, unless such nominees are Joseph G. Lubeck and
Michael Salkind who are not required to be “independent directors”.

 

13



--------------------------------------------------------------------------------

(b) At Closing, ENA, LATA and EH shall enter into the Stockholders Agreement.
Among other matters, the Stockholders Agreement will provide that LATA and EH,
as the sole voting stockholders of ENA: (i) will vote to elect to the board of
directors of ENA the same individuals who, from time to time, are serving as
members of the Board of LATA; (ii) will appoint as officers of ENA, persons
mutually agreeable to EH and LATA, including initially Joseph G. Lubeck as
Executive Chairman and Stanley J. Olander, Jr. as Chief Executive Officer;
(iii) will hold shares in ENA that are freely transferrable subject to certain
obligations and rights of first refusal, and certain restrictions designed to
preserve the REIT status and DCR status of ENA; (iv) will not cause ENA to take
certain major actions, including, without limitation, issuing any securities or
in any way encumbering or transferring ENA’s OP Units or LATA common stock, if
any, without the prior consent of both LATA and EH; and (v) will grant to LATA
the option, upon exercise by EH of its Optional Redemption, to elect to purchase
EH’s Series E Shares in ENA for the same price as ENA is required to redeem such
shares, but payable in LATA common stock which option, if exercised and
performed by LATA, will eliminate the requirement for ENA to redeem such shares.

Section 3.08 Optional Redemption. As provided in the ENA Charter, EH shall have
the right, at any time and from time to time, by delivery of a notice
(“Redemption Notice”) to ENA, to require that all or any part of the Series E
Shares then held by EH be redeemed by ENA for cash (“Optional Redemption”). The
price per share that ENA shall pay to EH as the redemption price for such shares
shall be an amount per share equal to the closing price per share of the LATA
common stock on the day immediately preceding the date of delivery of the
Optional Redemption Notice, which for this purpose shall be deemed to be equal
to the then market value of each outstanding Series E Share on the date of
payment. The redemption price, if paid in cash, shall be paid by wire transfer
of immediately available funds in an amount equal to the redemption price to an
account specified for such purpose by EH, which payment shall be made no later
than thirty (30) days after delivery of a properly executed Redemption Notice
(“Redemption Date”). In lieu of ENA paying cash to EH for its Series E Shares
being redeemed, LATA may elect, on notice to EH given not less than ten
(10) days after delivery of the Redemption Notice, to purchase from EH on the
Redemption Date the Series E Shares being redeemed by delivering to EH a number
of shares of LATA common stock equal to the number of Series E Shares then being
redeemed. The ENA Charter shall include provisions that will adjust the Series E
Shares held by EH and the number of Series L Shares held by LATA to reflect any
dividend or distribution by LATA of shares of its common stock to its
stockholders, any subdivision or split of LATA’s common stock, any combination
or reverse split of LATA’s common stock or any such similar adjustment.

Section 3.09 Public Offering. Following the execution hereof and prior to
Closing, LATA shall initiate a process and use commercially reasonable efforts
to accomplish an Offering. In this regard:

(a) LATA shall apply for listing of its common stock on the New York Stock
Exchange or other recognized exchange acceptable to LATA, and shall use all
commercially reasonable efforts to qualify for such listing;

(b) LATA shall offer to the public a number of shares of its common stock
reasonably expected by LATA to result in Offering Proceeds having a value
exceeding the value of the assets in ENA immediately prior to Closing (as
described in the definition of “Offering”), and the targeted Offering Proceeds
shall be sufficient for LATA to acquire more than 50% in number and in value of
the outstanding voting stock in ENA so that ENA, after such acquisition, will
qualify as a DCR, utilizing both measurement tests for such purpose as set forth
in the definition of DCR;

 

14



--------------------------------------------------------------------------------

(c) The registration statement, prospectus and all other documentation that will
be filed by LATA with the SEC in connection with the Offering shall be made
available for review and comment by a designated Representative of ENA prior to
any filing with the SEC; and

(d) Any amendments to the Governing Documents of LATA or LATA OP necessary to
accommodate the Transactions, the Offering and the qualification of ENA as a DCR
as set forth in Section 3.01, shall be adopted by the Board and, to the extent
stockholder approval is required, recommended by the Board to the stockholders
for approval, subject to the consent of ENA, which consent shall not be
unreasonably withheld or delayed, provided that such amendment is not
inconsistent with this Agreement and the Transaction Documents.

Section 3.10 Registration Rights. The EL Parties shall be entitled to certain
rights, including demand and piggyback registration rights, with respect to any
shares of LATA common stock held by them, as set forth in the Registration
Rights Agreement between the EL Parties and LATA attached hereto as Exhibit F
(the “Registration Rights Agreement”).

ARTICLE IV

CLOSING; DELIVERIES AT CLOSING

Section 4.01 Closing Date and Location. The consummation of the transactions
contemplated by this Agreement (the “Closing”) will take place, upon
satisfaction or waiver of the conditions set forth in Article IX hereof, at the
offices of Morris, Manning & Martin, LLP, 3343 Peachtree Road NE, Atlanta,
Georgia 30326, commencing at 10:00 a.m. (local time) on the date of the
consummation of the Offering (the “Closing Date”), or at such other date, time
and place as LATA and ENA mutually agree. The Closing, for all purposes, will be
deemed to have taken place at the Effective Time.

Section 4.02 Post-Closing Assurances. Except as may otherwise be agreed by LATA,
EH and JLCO, as to any Interests conveyed to LATA OP, for which required third
party consents have not been received as of the Closing but such requirement is
waived by LATA, LATA, EH and JLCO shall cooperate, without being required to
expend any money, to obtain such consents as soon as practical after Closing.

Section 4.03 Deliveries by EL Parties. At the Closing (or prior thereto as set
forth herein), the EL Parties, as applicable, shall deliver or cause to be
delivered to LATA the following:

(a) a counterpart or Joinder, as determined by LATA, to the Limited Partnership
Agreement, duly executed by ENA and LATA OP;

(b) a counterpart to the Stock Purchase Agreement previously executed by ENA,
which shall be in full force and effect on the Closing Date;

 

15



--------------------------------------------------------------------------------

(c) a counterpart to the Stockholders Agreement of ENA, duly executed by EH;

(d) a counterpart to the Partnership Interest Purchase Agreement previously
executed by ENA, which shall be in full force and effect on the Closing Date;

(e) a counterpart to the Corporate Governance Agreement Amendment duly executed
by ELRH and EH;

(f) a counterpart to the Registration Rights Agreement duly executed by the EL
Parties and JLCO;

(g) the Distribution Resolution duly executed by the board of directors of ELRH;

(h) the Recapitalization Resolution (with attached ENA Charter) duly executed by
the board of directors and sole stockholder of ENA;

(i) certificates of an officer of each of ELRH and ENA certifying, respectively,
as complete and accurate as of the Closing, to (i) the Governing Documents of
each of ELRH and ENA, (ii) resolutions or actions of the board of directors of
ELRH and the board of directors and stockholder of ENA approving the execution
and delivery of this Agreement and the other EL Transaction Documents to which
it is a party and the consummation of the transactions contemplated under this
Agreement and such other EL Transaction Documents and (iii) the incumbency and
signatures of the officers, managers, general partners or trustees, as
applicable, of each Person executing this Agreement and the other EL Transaction
Documents to which ELRH or ENA is a party;

(j) certificates as to the good standing of ELRH and ENA, in each case, issued
within seven (7) days of the Closing Date, issued by the appropriate
Governmental Authorities within each jurisdiction where each such entity is
organized;

(k) copies of all approvals, authorizations, waivers, consents, releases and
modifications of agreement of third parties required to be obtained by the EL
Parties pursuant to Section 9.02(k), in each case, in form and substance
reasonably satisfactory to LATA;

(l) a certificate of the Chief Executive Officer (or other comparable title) of
ELRH and ENA dated as of the Closing Date, certifying that the conditions set
forth in Section 9.01 and Section 9.02 have been satisfied or waived;

(m) such other documents and instruments as LATA shall reasonably request to
consummate or evidence the transactions contemplated hereby; and

(n) certificates representing ownership of the Series L Shares issued to LATA at
Closing.

 

16



--------------------------------------------------------------------------------

Section 4.04 Deliveries by LATA Parties. At the Closing (or prior thereto as set
forth herein), the LATA Parties shall each deliver or cause to be delivered to
the EL Parties, the following items:

(a) the Offering Proceeds, which shall immediately be contributed by ENA to LATA
OP for OP Units;

(b) certificates, in a form reasonably acceptable to ENA, evidencing the
ownership of the OP Units issued by LATA OP to ENA at Closing and upon receipt
by LATA OP of the Offering Proceeds contributed to it by ENA;

(c) a counterpart to the Stock Purchase Agreement previously executed by LATA,
which shall be in full force and effect on the Closing Date;

(d) a counterpart to the Partnership Interest Purchase Agreement previously
executed by LATA OP, which shall be in full force and effect on the Closing
Date;

(e) a counterpart to the Corporate Governance Agreement Amendment duly executed
by LATA and the Persons party thereto other than the EL Parties;

(f) a counterpart to the Stockholders Agreement of ENA, duly executed by LATA;

(g) a counterpart to the Registration Rights Agreement, duly executed by an
authorized officer of LATA;

(h) a certified copy from the State of Maryland of the LATA Certificate
Amendment, duly executed by an authorized officer of LATA;

(i) a certificate of an authorized officer of each of the LATA Parties,
certifying, with respect to such LATA Party, as complete and accurate as of the
Closing, to (i) the attached copies of the Governing Documents of each of the
LATA Parties, (ii) the resolutions or actions of the board of directors of LATA,
on behalf of the LATA Parties, approving the execution and delivery of this
Agreement and the other LATA Transaction Documents and the consummation of the
transactions contemplated under this Agreement and the other LATA Transaction
Documents and (iii) the incumbency and signatures of the officers, general
partner or person serving in similar capacity of each of the LATA Parties
executing this Agreement and the other LATA Transaction Documents;

(j) a certificate as to the good standing of each of the LATA Parties issued
within seven (7) days of the Closing Date by the appropriate Governmental
Authorities within the jurisdictions where each of such LATA Parties is
organized;

(k) copies of all approvals, authorizations, waivers, consents, releases and
modifications of agreement of third parties required to be obtained by the LATA
Parties pursuant to Section 9.03(d), in each case, in form and substance
reasonably satisfactory to the EL Parties;

 

17



--------------------------------------------------------------------------------

(l) a certificate of the Chief Executive Officer (or other comparable title) of
each of the LATA Parties, dated as of the Closing Date, certifying that the
conditions set forth in Section 9.01 and Section 9.03 have been satisfied; and

(m) such other documents and instruments as the EL Parties shall reasonably
request to consummate or evidence the transactions contemplated hereby.

ARTICLE V

REPRESENTATIONS AND WARRANTIES RELATING TO THE EL PARTIES

The EL Parties each, jointly and severally, represent and warrant to the LATA
Parties that the statements contained in this Article V are correct and complete
as of the date hereof except as otherwise set forth in the schedules attached to
this Agreement (the “EL Representation Schedules”), which EL Representation
Schedules are incorporated by reference herein. With respect to delivery of any
required documents by the EL Parties, the creation of an electronic password
protected data room by ELRH, placement of any of the above documents and
information in such data room and providing a password to LATA shall constitute
delivery of such documents and information from the EL Parties, as applicable,
to the LATA Parties, as applicable, for all purposes under this Agreement.

Section 5.01 Organization, Qualification and Power.

(a) Each of the EL Parties is a legal entity (as specified by its name) duly
formed, validly existing and in good standing under the laws of the jurisdiction
of its formation as set forth on Schedule 5.01(a). Each of the EL Parties
is duly qualified or registered to conduct business as a foreign corporation or
limited liability company and in good standing under the Laws of each
jurisdiction where the ownership or use of the assets owned or used by it or the
activities conducted by it require such qualification or registration, except
where the failure to be so qualified as a foreign corporation or limited
liability company would not result in a Material Adverse Effect.

(b) Schedule 5.01(b) sets forth a complete, true and accurate list of all assets
of ENA. The Closing Date Balance Sheet of ENA delivered pursuant to Section 3.03
hereof shall specify the material assets of ENA that are anticipated to exist at
Closing.

(c) Correct and complete copies of the Governing Documents of each of the EL
Parties have been delivered to the LATA Parties.

(d) Schedule 5.01(d) sets forth a complete, true and accurate list of all the
officers and directors of ENA.

Section 5.02 Authorization. Each of the EL Parties has all requisite legal
capacity, power and authority to own, operate or hold under lease its assets and
properties as currently owned or operated by it. Each of the EL Parties has all
requisite legal capacity, power and authority: (a) to make, execute, deliver and
perform this Agreement and the other EL Transaction Documents to which it is a
party; and (b) to perform its obligations hereunder and thereunder and to
consummate the Transactions contemplated hereby and thereby. Each of the EL
Parties has duly and validly authorized the execution, delivery and performance
of this Agreement

 

18



--------------------------------------------------------------------------------

and the other EL Transaction Documents to which it is a party. This Agreement
constitutes, and when executed and delivered by each of the LATA Parties, the
other EL Transaction Documents will constitute, valid and legally binding
obligations of each of the EL Parties which is a party thereto, enforceable
against such EL Party, as applicable, in accordance with their respective terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency and similar Laws affecting creditors’ rights generally and general
principles of equity (whether considered in equity or at Law).

Section 5.03 Non-Contravention. Except as provided in Schedule 5.03, neither the
execution or delivery of this Agreement or any of the other EL Transaction
Documents by the EL Parties, and compliance with or fulfillment of the terms,
conditions and provisions hereof or thereof by the EL Parties, as applicable to
each, will (a) result in a violation of, in any material respect, any applicable
Law, (b) conflict with, or result in any violation of, or any default (with or
without notice or lapse of time, or both) under, any provision of its Governing
Documents or (c) result in any violation or breach of, result in any default
(with or without notice or lapse of time, or both) under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice or consent under, any material agreement to
which any of the EL Parties is a party or by which it is bound.

Section 5.04 No Brokers or Finders Fees. No agent, broker, investment banker,
financial advisor or other Person engaged by any of the EL Parties is or will be
entitled to any brokers’ or finder’s fee or any other commission or similar fee
from the LATA Parties, or any of their respective Affiliates, in connection with
the Transactions contemplated by this Agreement.

Section 5.05 Consents and Approvals. Each authorization, consent, approval or
other action by, or notice to or filing with, any Person that is, or may be,
required for the execution, delivery, performance or consummation of the
Transactions contemplated by this Agreement and all other Transaction Documents
that is, or may be, required on the part of each of the EL Parties or their
Affiliates is set forth on Schedule 5.05. The Parties acknowledge that any
consents or approvals required in connection with the transactions that are the
subject of the Contribution Agreements are not applicable to this Agreement and
not included in Schedule 5.05.

Section 5.06 ENA Financial Statements.

(a) Schedule 5.06 consists of the portion of the ENA Financial Statements
described in clause (a)(i) hereof. The “ENA Financial Statements” means,
collectively, (i) the consolidated audited balance sheet of ENA as of
December 31, 2012, together with related statements of income and retained
earnings for the 12-month period ended December 31, 2012 (including the notes
thereto and any other information included therein); and (ii) the financial
statements described in Section 5.06(c).

(b) The ENA Financial Statements attached as Schedule 5.06, (i) were derived
from the books and records of ENA, (ii) were prepared in accordance with IFRS,
and (iii) as adjusted, fairly present in all material respects the financial
condition and results of operations of ENA and its Subsidiaries as of and at the
dates and as of and for the periods indicated therein.

 

19



--------------------------------------------------------------------------------

(c) On or prior to December 31, 2013, ENA will deliver ENA’s unaudited statement
of operations of ENA for the period of January 1, 2013 through September 30,
2013, prepared in accordance with IFRS. The ENA Financial Statements delivered
to LATA pursuant to this Section 5(c) shall each be (i) derived from the books
and records of ENA, (ii) prepared in accordance with IFRS, and (iii) fairly
present in all material respects the financial condition and results of
operations of ENA and its Subsidiaries included therein as of and at the dates
and as of and for the periods indicated therein, subject, in the case of
unaudited statements, to normal and year-end audit adjustments as permitted by
IFRS.

(d) The Parties acknowledge and agree that the ENA Financial Statements
contemplated by this Section 5.06 will not include any comparison information
for prior quarters, years or other periods.

Section 5.07 Books and Records. The Books and Records of ENA and ELRH, all of
which have been made available to the LATA Parties, are complete and correct, in
all material respects, and have been maintained in accordance with sound
business practices and applicable Laws.

Section 5.08 Investment and Securities Matters.

(a) The EL Parties and their respective Affiliates, in their respective
capacities as Contributors, acknowledge and understand that (i) the issuance of
the OP Units, if any, will not be registered under the Securities Act or any
other applicable Securities Laws; (ii) the issuance of the OP Units is intended
to be exempt from registration under the Securities Act and any other applicable
Securities Laws by virtue of certain exemptions thereunder, including
Section 4(2) of the Securities Act and Regulation D promulgated thereunder, and,
therefore the OP Units cannot be resold or otherwise transferred unless
registered under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”), as amended and any
other applicable Securities Laws or unless an exclusion or exemption from
registration is available.

(b) The EL Parties acknowledge that the LATA Parties will rely on the
representations and warranties of the EL Parties contained in this Section 5.08
for purposes of determining whether the issuance of the OP Units is exempt from
registration under the Securities Act and any other applicable Securities Laws.

(c) Each of the EL Parties understands that the OP Units will be characterized
as “restricted securities” under the Securities Act. Each of the EL Parties
represents that it is familiar with Rule 144 promulgated under the Securities
Act.

(d) Each of the EL Parties who receives OP Units is acquiring the OP Units
solely for its own account for investment purposes and not with a view toward
any distribution, except as contemplated by this Agreement or the Contribution
Agreements, or permitted under applicable Securities Laws.

(e) Each of the EL Parties has reviewed the publicly filed documents of LATA, of
which LATA OP is the operating partnership, and has been afforded an opportunity
to ask questions regarding the same.

 

20



--------------------------------------------------------------------------------

(f) Each of the EL Parties (i) has the financial ability to bear the economic
risk of the investment in the OP Units, (ii) has adequate means for providing
for its current needs and contingencies, (iii) has no need for liquidity with
respect to the investment in the OP Units, and (iv) can afford a complete loss
of the investment in the OP Units at this time and in the foreseeable future.

(g) Each of the EL Parties has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the OP Units and of making an informed investment decision with
respect thereto. The EL Parties acknowledge that, among other things, by virtue
of the fact that Michael Salkind, an officer, director and major stockholder of
EH is also a member of the Board and that Joseph G. Lubeck, the President of
ELRH is a member of the Board and Executive Chairman of LATA, the EL Parties are
knowledgeable as to the financial condition and prospects of the LATA Parties.

(h) Each of the EL Parties is an “accredited investor” as that term is defined
in Rule 501(a) of Regulation D promulgated under the Securities Act.

(i) Each of the EL Parties represent and warrant that, except for performance by
the LATA Parties of their respective obligations under this Agreement, it is not
relying upon any advice or any information or material furnished by the LATA
Parties or its representatives, whether oral or written, expressed or implied,
of any nature whatsoever, regarding any tax matters, including without
limitation, tax consequences to the EL Parties from the transactions
contemplated herein or any transaction governed by the Transaction Documents.

Section 5.09 Tax Matters.

(a) Each of ENA and ELRH has timely paid all Taxes due and payable by ENA
(whether or not shown on any Tax Return). ENA has properly accrued in its
accounting records all Taxes that are not yet due and payable by ENA as of the
Closing Date. ENA has properly withheld or collected and remitted all amounts
required to be withheld or collected and remitted by it in respect of any
amounts paid or owing to any employee, independent contractor, creditor, or
other third party.

(b) All Tax Returns required to be filed by ENA have been properly prepared and
duly filed, and are true, correct and complete in all material respects. There
are no (i) pending or threatened audits, actions, proceedings, disputes or
examinations relating to Taxes of ENA, or (ii) outstanding agreements or waivers
extending the statutory limitations period applicable to the payment of any
Taxes by or on behalf of ENA.

(c) Commencing from January 1 of the year in which the Offering occurs, through
and including the Closing Date, ENA will have been organized and has
continuously operated in conformity with the requirements for qualification as a
REIT under Sections 856-860 of the Code.

 

21



--------------------------------------------------------------------------------

(d) ENA, from and after January 1 of the year in which the Offering occurs,
(i) has not directly or indirectly held the land and improvements comprising the
Property as a dealer for U.S. federal income tax purposes, and (ii) has not
otherwise undertaken any action that would cause a sale or disposition of such
land and improvements comprising the Property to be treated as a “prohibited
transaction” pursuant to Section 857(b)(6)(B)(iii) of the Code.

(e) ENA has distributed, or will distribute, to its stockholders all “C”
corporation earnings and profits (as determined for U.S. federal income tax
purposes), if any, prior to January 1 of the year in which ENA elects to qualify
as a REIT for tax purposes.

(f) Schedule 5.09(f) sets forth the EL Parties’ good faith estimate of the
“built in gain” allocable to ENA and, in the case of the Properties known as
Grayson Park, Woodland Trace and Deerfield Glen listed on Schedule 5.09(f),
allocable to Elco North America II Inc., upon disposition of certain assets by
LATA OP or its Subsidiaries, which estimate separately identifies the “built in
gain” related to the Properties and the “built in gain” related to the Prior
Transactions. The “built in gain” estimate relating to the Properties listed on
Schedule 5.09(f) is measured as of the end of the year prior to the year in
which ENA elects to be taxed as a REIT, and with respect to the Prior
Transactions is measured as of the date of contribution of each of the assets
contributed to LATA OP or its Subsidiaries in the Prior Transactions, in each
case calculated in accordance with Section 1.337(d)-7 of the Treasury
Regulations promulgated under the Code. The “built in gain” estimates set forth
on Schedule 5.09(f) related solely to the Properties were based on good faith
estimates and assumptions the EL Parties believed to be reasonable when made;
provided, that the actual “built in gain” amounts for such assets may differ
from the estimates set forth on Schedule 5.09(f). Notwithstanding the foregoing,
assuming there are no material changes to the value of the assets as of the
Closing Date, there will be no more than $74,208,276 of “built in gain” that ENA
would recognize with respect to the disposition of the Properties by LATA OP or
its Subsidiaries for U.S. federal income tax purposes.

(g) There is no tax sharing, allocation, indemnification or similar agreement in
effect as between ENA and its Affiliates and any other Person under which ENA
could be liable for any Taxes or other claims of any Person.

(h) ENA (i) has not been a member of an “affiliated group” within the meaning of
Code Section 1504 or any group of corporations that has filed a combined,
consolidated, or unitary Tax Return and (ii) does not have liability for the
Taxes of any person under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local, or foreign law) as a transferee or successor, by
contract or otherwise.

(i) ENA will not be required to include any material amount in taxable income or
exclude any item of deduction or loss from taxable income for any taxable period
(or portion thereof) ending after the Closing Date as a result of (i) any
“closing agreement” as described in Code Section 7121 (or any corresponding or
similar provision of state, local or foreign income Tax law) executed on or
prior to the Closing Date, (ii) any deferred intercompany gain or excess loss
account described in Treasury Regulations under Code Section 1502 (or any
corresponding or similar provision or administrative rule of federal, state,
local or foreign income Tax law), (iii) installment sale or open transaction
disposition made on or prior to the Closing Date, or (iv) any prepaid amount
received on or prior to the Closing Date.

 

22



--------------------------------------------------------------------------------

(j) ENA is not currently the beneficiary of any extension of time within which
to file any Tax Return.

(k) There are no Liens for Taxes (other than Taxes not yet due and payable) upon
any of the assets of ENA.

(l) ENA has not been notified of, nor does it have any knowledge of its
participation in, a transaction that is described as a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b)(1) (or any
corresponding or similar provision of state, local or foreign Tax law).

(m) ELRH has, since formation, been taxed as a partnership, and not an
association or “publicly traded partnership” taxable as a corporation.

Section 5.10 Litigation. No Proceeding or Order is pending (and, to the
knowledge of EL Parties, no Proceeding or Order has been threatened and no facts
or circumstances exist that would be reasonably likely to result in any Claim,
Proceeding or Order) against or affecting any of the EL Parties or any of their
Affiliates (a) under any bankruptcy or insolvency Law, (b) that seeks or could
be reasonably likely to seek injunctive or other relief in connection with this
Agreement, any of the other Transaction Documents or the Transactions or
(c) that reasonably could be expected to adversely affect (i) the performance by
any of the EL Parties or any of their Affiliates under this Agreement or any
other Transaction Documents to which any of the EL Parties or any of their
Affiliates is or will be a party or (ii) the consummation of any of the
Transactions.

Section 5.11 Solvency. Each of the EL Parties is solvent for all purposes under
federal bankruptcy and applicable state fraudulent transfer and fraudulent
conveyance Laws. The performance by each of the EL Parties of its obligations
under this Agreement and the other Transaction Documents will not render such EL
Party insolvent and does not constitute a fraudulent transfer or conveyance
under such Laws.

Section 5.12 Foreign Corrupt Practices Act. Neither the EL Parties nor, to their
knowledge, any director, officer, agent, employee, Affiliate or other Person
acting on behalf of any of the EL Parties or their Affiliates, is aware of or
has taken any action, directly or indirectly, that would reasonably be expected
to result in a violation by any of such Persons of the Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA, and the EL Parties and, to the
EL Parties’ knowledge, their Affiliates have conducted their businesses in
compliance in all material respects with the FCPA.

 

23



--------------------------------------------------------------------------------

Section 5.13 Money Laundering Laws. The operations of each of the EL Parties and
its Affiliates are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no Proceeding involving any of
the EL Parties or any of their Affiliates with respect to the Money Laundering
Laws is pending or, to the EL Parties’ knowledge, threatened in writing.

Section 5.14 OFAC. None of the EL Parties or, to the EL Parties’ knowledge, any
trustee, officer, agent, employee, Affiliate or Person acting on behalf of the
EL Parties or any of their Affiliates is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”).

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF LATA PARTIES

The LATA Parties each, jointly and severally, represent and warrant to the EL
Parties that the statements contained in this Article VI are correct and
complete as of the date hereof except as otherwise set forth in the schedules
attached to this Agreement (the “LATA Representation Schedules”), which LATA
Representation Schedules are incorporated by reference herein. With respect to
delivery of any required documents by the LATA Parties, the creation of an
electronic password protected data room by the LATA Parties, placement of any of
the above documents and information in such data room and providing a password
to the EL Parties shall constitute delivery of such documents and information
from the LATA Parties, as applicable, to the EL Parties, as applicable, for all
purposes under this Agreement.

Section 6.01 Organization. LATA is a corporation duly formed, validly existing
and in good standing under the laws of the State of Maryland. LATA OP is a
limited partnership duly formed, validly existing and in good standing under the
laws of the Commonwealth of Virginia.

Section 6.02 Authorization. LATA has all requisite corporate power and
authority, and LATA OP has all requisite limited partnership power and authority
(a) to make, execute, deliver and perform this Agreement and the other LATA
Transaction Documents to which it is a party and (b) to perform its obligations
hereunder and thereunder and to consummate the Transactions contemplated hereby
and thereby. The execution, delivery and performance of this Agreement and the
other LATA Transaction Documents have been duly and validly authorized by all
necessary corporate action on the part of LATA and all necessary limited
partnership action on behalf of LATA OP, as applicable to each. This Agreement
constitutes, and when executed and delivered the other LATA Transaction
Documents will constitute, valid and legally binding obligations of each of the
LATA Parties, enforceable against LATA or LATA OP, as applicable to each, in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency and similar Laws affecting
creditors’ rights generally and general principles of equity (whether considered
in equity or at Law).

 

24



--------------------------------------------------------------------------------

Section 6.03 Non-Contravention. Except as provided in Schedule 6.03, neither the
execution or delivery of this Agreement or any of the other LATA Transaction
Documents by the LATA Parties, as applicable to each, and compliance with or
fulfillment of the terms, conditions and provisions hereof or thereof by the
LATA Parties, as applicable to each, will (a) result in a violation of, in any
material respect, any applicable Law, (b) conflict with, or result in any
violation of, or any default (with or without notice or lapse of time, or both)
under, any provision of its Governing Documents or (c) result in any violation
or breach of, result in any default (with or without notice or lapse of time, or
both) under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice or consent under,
any material agreement to which either of the LATA Parties is a party or by
which it is bound.

Section 6.04 No Consents. Set forth on Schedule 6.04 is a list of each
authorization, consent, approval or other action by, or notice to or filing
with, any Person that is, or may be, required for the execution, delivery,
performance or consummation of the Transactions contemplated by this Agreement
by the LATA Parties.

Section 6.05 No Brokers. No agent, broker, investment banker, financial advisor
or other Person engaged by any of the LATA Parties is or will be entitled to any
brokers’ or finder’s fee or any other commission or similar fee from the EL
Parties, or any of their respective Affiliates, in connection with the
transactions contemplated by this Agreement.

Section 6.06 Litigation. No Proceeding or Order is pending (and, to the
knowledge of LATA Parties, no Proceeding or Order has been threatened and no
facts or circumstances exist that would be reasonably likely to result in any
Claim, Proceeding or Order) against or affecting either of the LATA Parties or
any of their Affiliates (a) under any bankruptcy or insolvency Law, (b) that
seeks or could be reasonably likely to seek injunctive or other relief in
connection with this Agreement, any of the other Transaction Documents or the
Transactions or (c) that reasonably could be expected to adversely affect
(i) the performance by either of the LATA Parties or its of their Affiliates
under this Agreement or any other Transaction Documents to which either of the
LATA Parties or any of their Affiliates is or will be a party or (ii) the
consummation of any of the Transactions.

Section 6.07 Solvency. Each of the LATA Parties is solvent for all purposes
under federal bankruptcy and applicable state fraudulent transfer and fraudulent
conveyance Laws. The performance by each of the LATA Parties of its obligations
under this Agreement and the other Transaction Documents will not render such
LATA Party insolvent and does not constitute a fraudulent transfer or conveyance
under such Laws.

 

25



--------------------------------------------------------------------------------

Section 6.08 Foreign Corrupt Practices Act. Neither the LATA Parties nor, to
their knowledge, any director, officer, agent, employee, Affiliate or other
Person acting on behalf of any of the LATA Parties or their Affiliates, is aware
of or has taken any action, directly or indirectly, that would reasonably be
expected to result in a violation by any of such Persons of the FCPA, including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA, and the LATA Parties and, to the LATA
Parties’ knowledge, their Affiliates have conducted their businesses in
compliance in all material respects with the FCPA.

Section 6.09 Money Laundering Laws. The operations of each of the LATA Parties
and its Affiliates are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Money Laundering Laws and no Proceeding involving either of
the LATA Parties or any of its Affiliates with respect to the Money Laundering
Laws is pending or, to the LATA Parties’ knowledge, threatened in writing.

Section 6.10 OFAC. None of the LATA Parties or, to the LATA Parties’ knowledge,
any trustee, officer, agent, employee, Affiliate or Person acting on behalf of
the LATA Parties or any of their Affiliates is currently subject to any U.S.
sanctions administered by OFAC.

Section 6.11 SEC Filings. LATA has timely filed with or furnished to, as
applicable, the SEC all reports, schedules, forms, statements and other
documents (including exhibits and all other information incorporated by
reference) required to be filed or furnished by it with the SEC since January 1,
2011 (the “LATA SEC Documents”). LATA has made available to the EL Parties all
such LATA SEC Documents that it has so filed or furnished prior to the date
hereof to the extent such LATA SEC Documents are not publicly available through
the SEC’s EDGAR website. As of their respective filing dates (or, if amended or
superseded by a subsequent filing, as of the date of the last such amendment or
superseding filing prior to the date hereof), each of the LATA SEC Documents
complied as to form in all material respects with the applicable requirements of
the Securities Act and the Exchange Act, and the rules and regulations of the
SEC thereunder applicable to such LATA SEC Documents. None of the LATA SEC
Documents, including any financial statements, schedules or exhibits included or
incorporated by reference therein at the time they were filed (or, if amended or
superseded by a subsequent filing, as of the date of the last such amendment or
superseding filing prior to the date hereof), contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. None of LATA’s
subsidiaries is required to file or furnish any forms, reports or other
documents with the SEC.

 

26



--------------------------------------------------------------------------------

Section 6.12 Financial Statements. Each of the consolidated financial statements
(including, in each case, any related notes thereto) contained in the LATA SEC
Documents: (i) complied as to form in all material respects with the published
rules and regulations of the SEC with respect thereto as of their respective
dates; (ii) was prepared in accordance with GAAP applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes thereto
and, in the case of unaudited interim financial statements, as may be permitted
by the SEC for Quarterly Reports on Form 10-Q); and (iii) fairly presented in
all material respects the consolidated financial position of LATA and its
consolidated Subsidiaries at the respective dates thereof and the consolidated
results of LATA’s operations and cash flows for the periods indicated therein,
subject, in the case of unaudited interim financial statements, to normal and
year-end audit adjustments as permitted by GAAP and the applicable rules and
regulations of the SEC.

ARTICLE VII

COVENANTS

Section 7.01 Access to Information. Subject to any confidentiality obligations
in existence on the date of this Agreement, each of the Parties, until Closing
or earlier termination of this Agreement, may make such reasonable investigation
of the other Parties and their respective assets as such Party may reasonably
request. Each Party shall give to the other Parties and their respective key
employees, counsel, financial advisors, accountants and other Representatives
reasonable access, on reasonable notice during normal business hours throughout
such period to the offices of such Party, its assets and its Books and Records
as such other Parties may reasonably request as relates to the Transactions.
Each Party shall hold, and cause its Affiliates and each of their employees and
Representatives to hold, all information and documents received pursuant to this
Section 7.01 confidential.

Section 7.02 Conduct of Parties. From and after the date hereof, until Closing
or earlier termination of this Agreement, except as otherwise permitted or
contemplated by this Agreement or consented to by the other Party in writing
(such consent not to be unreasonably withheld or delayed), the Parties each
shall, and shall cause their Affiliates to:

(a) operate their respective businesses in all material respects in the Ordinary
Course of Business and in compliance in all material respects with all
applicable Laws;

(b) keep full, complete and accurate Books and Records in all material respects;

(c) maintain its existence and good standing in its jurisdiction of
organization;

(d) ensure that all material obligations required to be performed pursuant to
the Governing Documents of each such entity are satisfied in all material
respects;

(e) ensure that all obligations required or contemplated to be performed between
the execution hereof and Closing by such Party are satisfied in all material
respects;

 

27



--------------------------------------------------------------------------------

(f) notify the other Party in writing (as promptly as practicable) in the event
that it becomes aware of any event that may have a Material Adverse Effect on
the assets, business or prospects of such Party; and

(g) duly and timely file or cause to be filed Tax Returns and all other material
reports and returns required to be filed with any Governmental Authority and
promptly pay or cause to be paid when due all Taxes and other material
assessments and governmental charges, including interest and penalties levied or
assessed, unless contested in good faith by appropriate proceedings.

Section 7.03 Prohibited Actions. Unless (i) otherwise expressly provided for
herein, (ii) necessary to effect the transactions contemplated herein,
(iii) necessary in such Party’s good faith judgment to discharge the fiduciary
duty of such Party or its Affiliates, or (iv) approved by the other Party in
writing, from the date of this Agreement until Closing or the earlier
termination hereof, each Party shall not, and shall cause each such Party’s
Affiliates to not:

(a) take any action which materially adversely affects the ability of the other
Party to (i) obtain the consents required pursuant to Section 7.04, or
(ii) perform its covenants and agreements under this Agreement; and

(b) take any action that would adversely affect the qualifications of LATA and
ENA as REITs that are DCRs from and after the Closing Date; and

(c) take no action to renew, extend, terminate, modify or waive, in each case,
in any material respect, any term or condition of its Governing Documents if
such renewal, extension, termination, modification or waiver would likely have a
Material Adverse Effect on the Transactions; and

(d) take any action to issue, pledge, encumber, sell, dispose of, or grant any
option or other right in respect of, any ownership interest in such Party
except, as to the LATA Parties, as approved by the Board;

(e) take any action outside of the Ordinary Course of Business;

(f) liquidate or terminate its existence; or

(g) take any action that would materially and adversely affect the ability of
the Parties to consummate the transactions contemplated hereunder.

Section 7.04 Consents. Each Party shall use, and shall cause such Party’s
Affiliates to use, its and their commercially reasonable efforts to promptly
make all filings with, provide notices to, obtain all consents, waivers,
approvals, authorizations and permits from, each Person from whom such consents,
waivers, approvals, authorizations or permits are required or reasonably
appropriate in connection with the consummation of the Transactions. Except as
may otherwise be provided in this Agreement or any other Transaction Documents
with respect to costs and expenses incurred thereunder, each Party shall bear
its own costs and expenses with respect to the consents required to enable such
Party to perform as required hereunder.

 

28



--------------------------------------------------------------------------------

Section 7.05 Other Action; DCR Status. Each Party shall, at the earliest
practicable date, use its commercially reasonable efforts to take or cause to be
taken all things reasonably necessary, under applicable Laws to cause the
fulfillment of all of the conditions to its obligations to consummate the
transactions contemplated by this Agreement, including preparing and filing all
forms, registrations, requests and notices required to obtain any requisite
consent by any third party or Governmental Authority and to consummate the
Offering. To the extent that EH reasonably determines that maintaining the
qualification of ENA as a DCR at any time during EH’s ownership of Series E
Shares requires certain actions to be taken or not to be taken, the LATA Parties
will cooperate in good faith with EH (at EH’s sole cost and expense) in taking
or not taking such actions as reasonably necessary to maintain the qualification
of ENA as a DCR until the DCR Release Date. As provided in Section 3.01 and this
Section 7.05, LATA shall be responsible from and after Closing to maintain the
status of LATA and ENA as REITs and DCRs and LATA assumes all risk of failure to
maintain such status of LATA or ENA, other than risk of changes in the law, and
waives any defenses or duty to mitigate with respect thereto, provided, that, EH
agrees that the LATA Parties shall have no obligation to reimburse EH for the
following damages: (a) for any Taxes arising from any gain recognized on a
disposition by EH of any of its Series E Shares of ENA prior to the fifth
anniversary of Closing; and (b) for any Taxes with respect to any action taken
or not taken by ENA with the approval of EH, which approval shall be deemed to
have been given by the approving vote for such action or inaction of any EH
representative serving on the ENA Board of Directors. LATA acknowledges that EH
will incur substantial damages by way of U.S. federal income Taxes and any
corresponding U.S. state income Taxes arising from the disposition of Series E
Shares of ENA by EH at any time after the fifth anniversary of the Closing Date
and prior to the DCR Release Date if, at the time of such disposition, ENA has
not qualified as a domestically controlled qualified investment entity as
defined in Code Section 897(h)(4) and the Treasury Regulations thereunder for
the applicable “testing period” (as defined in Section 897(h)(4)(D)) ending on
the date of such sale or failed to qualify as a domestically controlled
qualified investment entity as defined in Code Section 897(h)(4) and the
Treasury Regulations thereunder for the applicable “testing period” (as defined
in Section 897(h)(4)(D)) ending on the date of such sale, in each case,
utilizing applicable law existing on the Closing Date.

Section 7.06 Further Assurances. Each Party shall, from time to time, at the
request of the other Party, do and perform, or cause to be done and performed,
all further acts and things and shall execute and deliver all further
agreements, certificates, instruments and documents as the other Party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement or any of the other Transaction Documents and the consummation
of the transactions contemplated hereby and thereby. If any Party hereto
receives payments from any Person to which another Party is entitled, such
receiving Party shall remit such amount to the appropriate Party as promptly as
practicable.

 

29



--------------------------------------------------------------------------------

Section 7.07 Publicity; Disclosure. Except as may be required by Law, or by the
rules of any applicable securities Law or rule, including the securities laws of
Israel which apply to EH, neither the LATA Parties nor their respective
Affiliates on the one hand, nor the EL Parties nor their respective Affiliates
on the other hand, may issue any press release or other public announcement
relating to the subject matter of this Agreement or any of the other Transaction
Documents without the prior written approval of the other.

Section 7.08 Compliance.

(a) The EL Parties acknowledge that LATA is a publicly registered company that
is required to disclose the existence of this Agreement upon full execution. The
EL Parties acknowledge further that LATA is required to make certain filings
with the SEC or other securities regulators in connection with its current and
periodic reporting requirements, the Offering, and otherwise, which filings may
include audited and unaudited financial statements with respect to ENA.
Accordingly, notwithstanding any representation or warranty provided in
Section 5.06, in order to assist LATA in preparing such filings with the SEC or
other securities regulators and any required audited financial statements, the
EL Parties agree with respect to ENA to (i) within thirty (30) days after the
date of this Agreement, and at LATA’s request, any time thereafter until the
first anniversary of the Closing Date, deliver an audit inquiry letter regarding
pending litigation and other matters substantially in the form used on prior
transactions between the EL Parties and LATA (the “Audit Inquiry Letter”) to the
EL Parties’ counsel prior to the Closing and deliver to LATA an executed letter
from such counsel in response to the Audit Inquiry Letter as soon as reasonably
practicable thereafter; (ii) at LATA’s request at any time until the first
anniversary of the Closing Date, deliver a customary representation letter
addressed to and in the form requested by LATA’s auditors (the “Representation
Letter”) to LATA, and (iii) at LATA’s request at any time until the Closing
Date, provide LATA such financial and other data and information relating to ENA
and its Subsidiaries as LATA and its registered independent accounting firm may
reasonably require in order to enable LATA and its registered independent
accounting firm to prepare such audited and unaudited financial statements with
respect to thereto as LATA deems necessary to include in such filings with the
SEC, including but not limited to the financial statements required pursuant to
Rule 3-05 of Regulation S-X promulgated under the Exchange Act, including but
not limited to an executed assurance or representation letter from the EL
Parties to LATA’s registered independent accounting firm in a form acceptable to
LATA (provided that in no event shall the EL Parties have any liability to LATA
or such registered independent accounting firm for the assurances or
representations made therein, but the EL Parties shall reasonably cooperate, at
no cost or expense to the EL Parties, in connection with such audit, including,
if required by LATA’s registered independent accounting firm, answering a
standard Statement on Auditing Standards No. 99 questionnaire from such
registered independent accounting firm). In addition, in connection with the
Offering, ENA shall provide to LATA and LATA’s tax counsel such representations
and access to diligence materials as such counsel deems reasonably necessary to
provide to LATA for filing with SEC and to the underwriters in the Offering the
required opinions as to the qualification of LATA as a REIT at and from the time
of the Offering. The provisions of this Section 7.08(a) shall survive the
Closing for a period of 365 days. LATA shall reimburse the EL Entities for its
actual and documented out-of-pocket expenses in connection with compliance with
this Section 7.08(a).

 

30



--------------------------------------------------------------------------------

(b) Each of the LATA Parties acknowledges that EH is a company publicly traded
in Israel with related disclosure and other obligations under applicable Law. To
the extent that EH determines in its sole discretion that any public disclosure,
any filings with any Governmental Authorities or any other compliance with the
requirements of applicable Law relating to LATA, ENA or their respective
properties, this Agreement or the Transactions is necessary or advisable, the
LATA Parties agree to provide such reasonable cooperation and assistance as EH
may request, including cooperation and assistance similar (to the extent
relevant) to that described in Section 7.08(a) relating to LATA’s public company
obligations. The provisions of this Section 7.08(b) shall survive the applicable
Closing Date for a period of 365 days. EH shall reimburse the LATA Parties for
their actual and documented out-of-pocket expenses in connection with compliance
with this Section 7.08(b).

ARTICLE VIII

TAX MATTERS

Section 8.01 Tax Matters. EH shall pay and indemnify, without duplication, each
of the LATA Parties and each of their respective Affiliates for the following
Taxes (and all related Losses, including all reasonable out-of-pocket-expenses
incurred in defending an audit or other claim relating to such Taxes):

(a) all Taxes resulting from a breach of a representation or warranty in
Section 5.09; provided, that EH shall have no indemnity obligations under this
Section 8.01 with respect to a breach of representation in Section 5.09(f) or
with respect to any Taxes arising from the recognition of any “built in gains”
as described in Section 5.09(f), whether or not such “built in gains” are
identified in Schedule 5.09(f); and

(b) (i) all Taxes of ENA for any Pre-Closing Tax Period; (ii) for the period
beginning January 1 of the year in which the Offering occurs, the failure of ENA
to qualify as a real estate investment trust for all income tax purposes and
operate in conformity with the real estate investment trust requirements under
Sections 856-860 of the Code for any Pre-Closing Tax Period; and (iii) any
liability of ENA for the Taxes of any Person under Treasury Regulation
Section 1.1502-6 (or any similar provision of state, local, or foreign Law) as a
transferee or successor, by contract or otherwise; provided, however, that EH
shall have no obligation for Taxes of ENA resulting from an act of ENA or LATA
taken, or from an omission or act not taken by ENA or LATA when ENA and LATA
have knowledge of all the relevant facts pertaining to such requirement to act
and such failure to act occurs after the Closing, in each case, which increases
the Tax liability of ENA in a Pre-Closing Tax Period.

Section 8.02 Allocation of Taxes. For purposes of determining the amount of
Taxes that relate to Pre-Closing Tax Periods and Straddle Tax Periods for
purposes of this Agreement, the Parties agree to use the following conventions:

(a) Taxes that are actually incurred, accrued, assessed or similarly charged on
or after the applicable Closing Date but that related to Taxes that accrued on
or before the Closing Date shall be treated as occurring prior to such Closing
Date; and

 

31



--------------------------------------------------------------------------------

(b) For all Taxes that are payable with respect to any Straddle Tax Period, the
portion of such Tax that is attributable to the portion of the Straddle Tax
Period ending on the applicable Closing Date shall be allocated between the
portion of the period ending on such Closing Date and the portion of the period
beginning after such Closing Date using the following conventions: (i) in the
case of real and personal property Taxes, the amount allocated to the portion of
the period ending on the Closing Date shall equal to the amount of Taxes for the
entire Straddle Tax Period multiplied by a fraction the numerator of which is
the number of calendar days in the portion of the period ending on the Closing
Date and the denominator of which is the number of calendar days in the entire
Straddle Tax Period; and (ii) in the case of all other Taxes, the amount
allocated to the portion of the period ending on the Closing Date shall be the
amount of Tax that would be payable for such portion of the Straddle Tax period
if such Person filed a separate Tax Return with respect to such Taxes or Taxes
solely for the portion of the Straddle Tax Period ending on the Closing Date
using a “closing of the books” methodology for allocating items of such Tax
Return.

Section 8.03 Cooperation. Each of the Parties shall provide the LATA Parties and
ENA and their respective Subsidiaries with any assistance as may reasonably be
requested in connection with the preparation of any Tax Return or any audit or
other Proceeding by any Governmental Authority relating to liabilities for
Taxes. Such assistance shall, upon reasonable written notice, include making
employees available on a mutually convenient basis during normal business hours
to provide additional information or explanation of material provided hereunder
and shall include providing copies of relevant Tax Returns and supporting
material. EH shall provide to the LATA Parties any information that the LATA
Parties reasonably request to allow the LATA Parties to comply with any
information reporting requirements under the Code or other applicable Law.

Section 8.04 Tax Returns.

(a) Pre-Closing Tax Periods. EH shall cause ENA to prepare and timely file all
Tax Returns of ENA and each of its Subsidiaries for any Pre-Closing Tax Period
ending on or before the Closing Date, and the EL Parties shall remit or cause to
be remitted any Taxes due in respect of such Pre-Closing Tax Period. Such Tax
Returns shall be prepared in a manner consistent with past practices to the
extent consistent with applicable Law.

(b) Straddle Tax Periods and Post-Closing Periods. The LATA Parties shall cause
ENA and each of its Subsidiaries to prepare and timely file all Tax Returns of
ENA and each of its Subsidiaries for all taxable periods of ENA or any of its
Subsidiaries other than a Pre-Closing Tax Period ending on or before the Closing
Date, and the LATA Parties shall remit or cause to be remitted any Taxes due in
respect of such taxable periods. Such Tax Returns with respect to a Straddle Tax
Period shall be prepared in a manner consistent with past practices to the
extent consistent with applicable Law. At least fifteen (15) days prior to the
deadline for the filing of any Tax Return for a Straddle Tax Period (and before
the LATA Parties file such Tax Return), the LATA Parties shall furnish to EH a
draft of such Tax Return and EH shall have the right to review, provide the LATA
Parties written comments on, and approve the portion of such draft Tax Return
that relates to Taxes allocable to the portion of the Straddle Tax Period for
which EH is responsible. Without limiting the terms hereof, EH shall pay to the
applicable taxing authority the amount of Taxes for which it responsible as
provided in Sections 8.01 and 8.04(a) hereof. LATA’s obligations under this
Section 8.04(b) shall only apply with respect to any taxable period in which
LATA owns more than 50% of the ownership interests of ENA.

 

32



--------------------------------------------------------------------------------

Section 8.05 Claims; Tax Proceedings. If any Governmental Authority issues to
ENA a written notice of its intent to conduct an audit or other Proceeding with
respect to Taxes, a written notice of deficiency, a written notice of an
assessment, a written notice of a proposed adjustment, a written assertion of
claim for the payment that relates to Taxes or Tax Returns of ENA for a
Pre-Closing Tax Period or for a Straddle Tax Period and for which EH is
obligated to pay or indemnify the LATA Parties hereunder (collectively, a “Tax
Claim”), the LATA Parties shall notify EH within ten (10) Business Days. The
LATA Parties and EH, on behalf of ENA, shall control any Proceeding with respect
to a Tax Claim (a “Tax Contest”); provided, however, that with respect to
(a) any Tax Claim related to Taxes for a Pre-Closing Tax Period ending on or
before the Closing Date, (b) any Tax Claim related to Taxes for a Straddle Tax
Period or (c) with respect to any Tax Claim for which EH would be responsible
for all or a portion of such Tax Claim, EH shall bear its own costs and expenses
to participate in such Tax Contest, and any settlement or other disposition of
any such Tax Contest may only be made with the consent of EH, which shall not be
unreasonably withheld or delayed.

Section 8.06 Certain Tax Elections. EH shall not allow ENA on or prior to the
Closing Date to make, revoke, or change any Tax election, change an annual
accounting period, adopt or change any accounting method, file any amended Tax
Return, enter into any closing agreement with any Governmental Authority, settle
any Tax Claim or assessment relating to ENA, surrender any right to claim a
refund of Taxes, consent to any extension or waiver of the limitation period
applicable to any Tax Claim or assessment relating to ENA, or take any other
similar action (or omit to take any action) relating to the filing of any Tax
Return or the payment of any Tax, if such election, adoption, change, amendment,
agreement, settlement, surrender, consent or other action or omission would have
the effect of increasing a Tax liability of ENA for any period ending after the
Closing Date.

Section 8.07 Other Provisions. The provisions of this Article VIII shall govern
all of the LATA Parties’ indemnity claims with respect to Taxes, including
without limitation, claims related to a breach of any provision of this Article
VIII. Notwithstanding the foregoing, the provisions of this Article VIII and of
Article X shall govern EH’s claims, if any, with respect to Taxes. Any payment
obligations of EH and the LATA Parties under this Article VIII shall be made in
accordance with Section 10.05. LATA OP hereby agrees that, solely in connection
with a disposition of (a) a Property, (b) any property contributed to LATA in an
Interim Transaction and (c) any assets contributed in the Management Business
Transaction, in the event that ENA, JLCO, Elco North America II Inc., the
respective stockholders or members of the foregoing, or any of the respective
Subsidiaries of the foregoing (each, an “Allocation Party”), receive an
allocation of income from LATA OP or its Subsidiaries relating to any “built in
gains” as described in Section 5.09(f), LATA OP shall promptly pay, or if
already paid shall promptly reimburse, the Taxes arising from such “built in
gains” to each Allocation Party who received such an allocation of income or
paid any Taxes arising therefrom.

 

33



--------------------------------------------------------------------------------

Section 8.08 Survival. The obligations of EH to pay or indemnify for a Tax under
this Article VIII shall expire upon sixty (60) days after the expiration of the
applicable statute of limitations (after taking into account any waiver,
extension, tolling, or mitigation thereof) of the underlying Tax; provided,
however, to the extent that EH’s obligation to pay a Tax arises under a contract
or other agreement or arrangement, EH’s obligations under this Article VIII
shall not expire until sixty (60) after the expiration of ENA’s, or any of its
Subsidiaries’, obligation to pay such Tax under the contract or other agreement
or arrangement. All other obligations of EH under this Article VIII shall
survive until fully performed.

Section 8.09 Distribution of “REIT Taxable Income”. ENA covenants that it will
distribute to its shareholders prior to Closing an amount equal to ENA’s “real
estate investment trust taxable income,” as computed for purposes of Section 857
of the Code (without any reduction for any prior year net operating losses) for
the period of January 1 of the year of Closing to the Closing Date; provided,
however, to the extent that such income arises from the partnership interests in
LATA OP held by ENA and its Subsidiaries prior to the Closing, ENA shall not be
obligated to distribute same to the extent that LATA OP fails to make
distributions to ENA and its Subsidiaries prior to Closing in an amount equal to
the taxable income LATA OP will allocate to ENA and its Subsidiaries for such
period. To the extent that, immediately prior to Closing, ENA, ELRH or its
Subsidiaries have accrued but unpaid receivables, such as distributions payable
on OP Units, the rights to such accruals shall be distributed from the ELRH
Subsidiaries to ELRH and from ELRH to JLCO and ENA, and any cash receipts from
such accruals received by ENA after Closing shall be distributed solely to EH.
LATA and EH agree that ENA, effective immediately prior to Closing, will declare
a dividend to EH, as of the day prior to Closing, of all such accruals.

ARTICLE IX

CONDITIONS PRECEDENT

Section 9.01 Conditions Precedent To All Parties. The performance of the
obligations of the EL Parties and the LATA Parties at the Closing is subject to
the conditions that, prior to or simultaneously with the Closing:

(a) all of the Transaction Documents shall have been executed and delivered by
the parties thereto;

(b) the Parties hereto shall have received any and all regulatory and
Governmental Authority consents, lender consents and other consents required or
necessary to effect the transactions contemplated in this Agreement and the
other Transaction Documents; and

(c) there shall not be any injunction, judgment, order, decree, ruling, or
charge in effect issued by any court of competent jurisdiction preventing
consummation of any of the transactions contemplated by this Agreement and there
shall not be pending or threatened by any Governmental Authority any action,
suit or proceeding (and there shall not be pending by any other Person any
action, suit or proceeding, which has a reasonable likelihood of success)
challenging or seeking to restrain or prohibit consummation of the transactions
contemplated under this Agreement.

 

34



--------------------------------------------------------------------------------

Section 9.02 Conditions Precedent To LATA Parties’ Obligations. The performance
of the obligations of each of the LATA Parties at the Closing is subject to
performance (or waiver by LATA) of the conditions that, prior to or
simultaneously with the Closing:

(a) the representations and warranties made by the EL Parties in this Agreement
shall be true in all material respects on and as of the Closing Date with the
same effect as though they were made on and as of the Closing Date (except to
the extent that any such item expressly relates to an earlier date, in which
case such item shall be true and correct in all material respects on and as of
such earlier date);

(b) the EL Parties shall have performed and complied in all material respects
with all covenants, agreements and conditions contained in this Agreement that
are required to be performed or complied with by any of the EL Parties prior to
or at the Closing Date; provided, that all covenants, agreements and conditions
that are qualified by materiality shall have been performed and complied with in
all respects;

(c) the EL Parties shall have delivered to LATA a certificate, dated as of the
Closing Date, signed by an authorized Representative of each of the EL Parties
certifying as to the satisfaction of the conditions specified in Sections
9.02(a) and 9.02(b);

(d) the distribution of OP Units pursuant to the Distribution Resolution, as
described in Section 3.02 shall have occurred;

(e) the EL Parties shall have delivered to LATA the Closing Date Balance Sheet,
specifying that there are no liabilities of ENA other than those set forth in
Section 3.03;

(f) the recapitalization of ENA pursuant to the Recapitalization Resolution, as
described in Section 3.04 shall have occurred;

(g) the Contributions of each Contributed Entity set forth on Exhibit A, or as
otherwise mutually agreed by the Parties, have been completed;

(h) the Offering shall have closed and the Offering Proceeds received by LATA
shall exceed the value of the OP Units and LATA common stock, if any, that will
be held by ENA at the Effective Time and will be sufficient for LATA to acquire
a number of Series L shares as required for ENA to qualify as a DCR, utilizing
both measurement tests for such purpose as set forth in the definition of DCR;

(i) the EL Parties shall have delivered, or caused to be delivered, each of the
respective items set forth in Section 4.03;

 

35



--------------------------------------------------------------------------------

(j) the EL Parties shall have delivered to LATA an updated Schedule 5.09(f)
containing the EL Parties’ good faith estimate of “built in gain” as of the last
day of the taxable year prior to the first taxable year in which ENA will elect
to be a REIT;

(k) the EL Parties shall have received and delivered to LATA each of the
consents listed in Schedule 5.05; and

(l) LATA shall have received a report from Ernst & Young confirming that it has
reviewed the underlying calculations supporting the EL Parties’ representation
in Section 5.09(e) that, as of the first day of the first calendar year for
which its election to be a REIT is effective, ENA does not have any earnings and
profits of ENA accumulated in any “non-REIT” year for purposes of
Section 857(a)(2)(B) of the Code.

Section 9.03 Conditions Precedent To EL Parties’ Obligations. The performance of
the obligations of the EL Parties at the Closing is subject to the conditions
that, prior to or simultaneously with the Closing:

(a) the representations and warranties made by the LATA Parties in this
Agreement shall be true and correct in all respects on and as of the Closing
Date with the same effect as though they were made on and as of the Closing Date
(except to the extent that any such item expressly relates to an earlier date,
in which case such item shall be true and correct in all material respects on
and as of such earlier date);

(b) the LATA Parties shall have performed and complied in all material respects
with all covenants, agreements and conditions contained in this Agreement that
are required to be performed or complied with by any LATA Party prior to or at
the Closing Date; provided, that all covenants, agreements and conditions that
are qualified by materiality shall have been performed and complied with in all
respects;

(c) LATA shall have delivered to the EL Parties a certificate, dated as of the
Closing Date, signed by an authorized officer of LATA, for itself and in its
capacity as the general partner of LATA OP, certifying as to the satisfaction of
the conditions specified in Sections 9.03(a) and 9.03(b);

(d) the LATA Parties shall have received and delivered to EH each of the
consents listed in Schedule 6.04;

(e) the Offering shall have closed, and the Offering Proceeds received by LATA
shall exceed the value of the OP Units and LATA common stock, if any, that will
be held by ENA at the Effective Time and will be sufficient for LATA to acquire
a number of Series L Shares as required for ENA, taking into account the
ownership of Series E shares by EH, to qualify as a DCR, utilizing both
measurement tests for such purpose as set forth in the definition of DCR.

(f) LATA and LATA OP, as applicable, shall have delivered, or caused to be
delivered, each of the respective items set forth in Section 4.04; and

 

36



--------------------------------------------------------------------------------

(g) EH shall have received a tax opinion from the law firm of Shearman &
Sterling LLP, or another nationally recognized tax counsel reasonably acceptable
to LATA, satisfactory, in all respects, to EH, to the effect that (i) the
exchange by EH of Common Stock of ENA for Series E Shares will be a tax-free
transaction for U.S. federal income tax purposes (and that any reincorporation
of ENA into Maryland would be a tax-free transaction for U.S. federal income tax
purposes), (ii) ENA’s Organizational Documents and methods of operation will
allow it to qualify as a REIT for the taxable year that includes the Offering,
and (iii) provided that ENA remains a DCR, the disposition by EH of any of its
equity interests in ENA from and after the fifth anniversary of Closing will not
be subject to any U.S. federal income tax.

Section 9.04 Frustration of Closing Conditions. Neither the LATA Parties nor the
EL Parties may rely on the failure of any condition set forth in Article IX to
be satisfied if such failure was caused by its or its Affiliates’ breach of any
of the covenants, terms and conditions set forth in this Agreement, failure to
act in good faith or to cooperate and use all commercially reasonable efforts to
cause the Closing to occur as required by this Agreement.

Section 9.05 Termination. The Parties may terminate this Agreement as provided
below:

(a) The Parties may terminate their respective obligations under this Agreement
and the other Transaction Documents by mutual written consent at any time prior
to the Closing.

(b) The LATA Parties may terminate their obligations under this Agreement by
giving written notice to the EL Parties at any time prior to the Closing if the
Closing has not occurred on or prior to the Outside Date, by reason of the
failure of any condition set forth in Section 9.01 or Section 9.02 to have been
satisfied; provided, that the right of the LATA Parties to terminate this
Agreement under this Section 9.05(b) shall not be available if (i) LATA has
closed Contributions of Interests having an aggregate value to LATA equal to or
greater than 50% of the total value to LATA of all Interests to be contributed
pursuant to the Contribution Agreements with respect to the Properties described
on Exhibit A hereto, or (ii) either LATA Party has breached in any material
respect any of its obligations under this Agreement in a manner that has
contributed to the failure to consummate the Closing at or prior to such time.
If the LATA Parties have properly terminated their obligations under this
Agreement pursuant to this Section 9.05(b), and except as provided in
Section 9.06, the Agreement shall terminate, without prejudice to any of the
Parties pursuing any remedies existing hereunder that arose prior to
termination; and

(c) The EL Parties may terminate their obligations under this Agreement by
giving written notice to the LATA Parties at any time prior to the Closing if
the Closing has not occurred on or prior to the Outside Date, by reason of the
failure of any condition set forth in Section 9.01 or Section 9.03 to have been
satisfied; provided, that the right of the EL Parties to terminate this
Agreement under this Section 9.05(c) shall not be available if any of the EL
Parties has breached in any material respect any of its obligations under this
Agreement in a manner that has contributed to the failure to consummate the
Closing at or prior

 

37



--------------------------------------------------------------------------------

to such time. If the EL Parties have properly terminated their obligations under
this Agreement pursuant to this Section 9.05(c), and except as provided in
Section 9.06, the Agreement shall terminate, without prejudice to any of the
Parties pursuing any remedies existing hereunder that arose prior to
termination.

Section 9.06 Effect of Termination. If the LATA Parties or EL Parties terminate
this Agreement pursuant to Section 9.05 all obligations and liabilities of the
Parties under this Agreement shall terminate and become void; provided, that
(a) nothing herein shall relieve any Party from liability for any willful and
intentional breach of any representation, warranty, covenant or agreement in
this Agreement prior to the date of termination and (b) Article X and Article XI
shall remain in full force and effect and survive any termination of this
Agreement.

ARTICLE X

SURVIVAL AND INDEMNIFICATION

Section 10.01 Survival. The representations, warranties covenants and agreements
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the Closing, and thereafter (a) the
representations and warranties contained in Sections 5.01, 5.02, 5.04, 6.01,
6.02 and 6.05 shall not expire, (b) the representations and warranties contained
in Section 5.09 shall survive for the statute of limitations period applicable
to the subject matter of such representations and warranties (including any
extensions, tolling or waivers thereof) plus 60 days, and (c) the balance of the
representations and warranties contained in Article V and Article VI shall
survive for a period of eighteen (18) months after the Closing Date; provided
that this provision shall not affect any surviving representations and
warranties set forth in any of the other Transaction Documents. The covenants
and agreements shall not expire except that those covenants and agreements that
by their terms are to be performed or complied with at or prior to the Closing
or for a shorter period of time shall survive only until the Closing or
expiration of such shorter time period, as applicable. Any claim that has been
asserted in accordance with Section 10.04 and that is pending on the date of the
expiration of the applicable survival period set forth in the immediately
preceding sentence may continue to be asserted and shall be indemnified against
until fully and finally resolved.

Section 10.02 Indemnification of LATA Parties. EH agrees to indemnify, defend
and hold each of the LATA Parties and each of its Affiliates (which Affiliates,
for the avoidance of doubt, include ENA, but not ELRH or its Subsidiaries, from
and after the Closing) and each of their respective directors, officers,
employees, agents, stockholders, members, managers, equity holders, partners,
attorneys and agents (collectively, the “LATA Indemnified Parties”), harmless
from and against any and all Losses incurred by any LATA Indemnified Party
arising out of, resulting from or relating to: (a) any breach or inaccuracy of
any of the representations and warranties made by the EL Parties in this
Agreement or the Transaction Documents; and (b) any breach, failure or
non-fulfillment by any of the EL Parties or their respective Affiliates to carry
out, perform, satisfy or discharge any of their respective covenants or
agreements made by any of the EL Parties under this Agreement (including, for
the avoidance of doubt, with respect to EH’s obligations pursuant to Article
VIII hereof), the Transaction Documents or any of the agreements or instruments
delivered by the EL Parties or any of their respective Affiliates pursuant to
this Agreement.

 

38



--------------------------------------------------------------------------------

Section 10.03 Indemnification of EH. The LATA Parties, jointly and severally,
shall indemnify, defend and hold EH and each of their Affiliates and each of
their respective directors, officers, employees, agents, stockholders, members,
managers equity holders, partners, attorneys and agents (collectively, the “EL
Indemnified Parties”) harmless from and against any and all Losses incurred by
any EL Indemnified Party arising out of, resulting from or relating to: (a) any
breach or inaccuracy in the representations and warranties of the LATA Parties
contained in this Agreement or the Transaction Documents; and (b) any breach,
failure or non-fulfillment by any of the LATA Parties or their respective
Affiliates to carry out, perform, satisfy or discharge any of their respective
covenant or agreements made by the LATA Parties under this Agreement, the
Transaction Documents or under any of the agreements or instruments delivered by
the LATA Parties or its Affiliates pursuant to this Agreement.

Section 10.04 Procedure.

(a) A Person seeking indemnification hereunder (an “Indemnified Party”) shall
give reasonably prompt written notice (a “Notice of Claim”) specifying the facts
constituting the basis for its claim and, the applicable provision(s) of this
Agreement upon which the Indemnified Party relies for its demand and a good
faith estimate of the amount of the claim, to the Person(s) from whom
indemnification is sought hereunder (an “Indemnifying Party”), which Notice of
Claim must in any event be given prior to the expiration of the applicable
survival period set forth in Section 10.01.

(b) If the claim is not a Third Party Claim, the Indemnifying Party shall have
thirty (30) calendar days after receipt of the Notice of Claim to notify the
Indemnified Party in writing that it disputes such claim. If no such dispute is
received by the Indemnified Party within thirty (30) calendar days after receipt
of the Notice of Claim, the claim shall be deemed to be allowed.

(c) If an Indemnified Party is seeking indemnification because of a claim
asserted by any claimant other than an Indemnified Party (a “Third Party”), the
Indemnified Party shall deliver a Notice of Claim to the Indemnifying Party
promptly after receiving notice from such third party (and in any event within
fifteen (15) days after receiving notice from a Third Party); provided, however,
that the right of a Person to be indemnified hereunder in respect of claims made
or alleged by a Third Party (a “Third Party Claim”) shall not be adversely
affected by a failure to give such notice except to the extent that the
Indemnifying Party is prejudiced thereby. All notices given with respect to a
Third Party Claim shall describe with reasonable specificity the Third Party
Claim, the basis of the Third Party’s claim for indemnification and the amount
of Losses (or a reasonable estimate thereof). The Indemnifying Party shall have
the right, upon written notice to the Indemnified Party, to assume and conduct
the defense of the Third Party Claim, at its sole expense, with counsel
reasonably acceptable to the Indemnified Party; provided, that (i) the Third
Party Claim solely seeks (and continues to solely seek) monetary damages (unless
such Third Party Claim seeks equitable relief against any Person other than an
Indemnified Party), and (ii) no conflict of interest arises that, under

 

39



--------------------------------------------------------------------------------

applicable principles of legal ethics, in the reasonable judgment of counsel to
the Indemnified Party, would prohibit a single counsel from representing both
the Indemnifying Party and the Indemnified Party in connection with the defense
of such Third Party Claim. The Indemnified Party may thereafter participate in
(but not control) the defense of any such Third Party Claim with its own counsel
at its own expense; provided, however, that if (A) any of the conditions
described in clauses (i)–(ii) above fails to occur or ceases to be satisfied, or
(B) the Indemnifying Party fails to take reasonable steps necessary to defend
diligently such Third Party Claim in the reasonable judgment of the Indemnified
Party, then the Indemnified Party may assume its own defense, and the
Indemnifying Party will be liable for all reasonable, documented, out-of-pocket
costs or expenses paid or incurred by the Indemnified Party in connection with
such defense. If the Indemnifying Party elects not to defend the Indemnified
Party with respect to such Third Party Claim, or fails to notify the Indemnified
Party of such election within a reasonable period of time based on the
particular circumstances of the Third Party Claim (which in any event, shall not
exceed ten (10) Business Days after receipt of the Notice of Claim), the
Indemnified Party shall have the right, at its option, to assume and control
defense of the matter at the expense of the Indemnifying Party, in such manner
as it may deem reasonably appropriate. The Indemnifying Party, if it has assumed
the defense of any Third Party Claim as provided in this Section 10.04(c), may
not, without the prior written consent of the Indemnified Party (which consent
shall not be unreasonably withheld or delayed), consent to a settlement of, or
the entry of any judgment arising from, any such Third Party Claim that (1) does
not include as an unconditional term thereof the giving by the claimant or the
plaintiff to the Indemnified Party of a complete release from all liability in
respect of such Third Party Claim, (2) grants any injunctive or equitable relief
or (3) may reasonably be expected to have a material adverse effect on the
Indemnified Party or any business thereof. The Indemnified Party may not settle
any Third Party Claim, the defense of which has not been assumed by the
Indemnifying Party or which is otherwise being defended by the Indemnified Party
in accordance with the terms of this Section 10.04(c), without the prior written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld or delayed). Subject to attorney-client privilege and other
confidentiality obligations, each of the Parties shall and shall cause their
Affiliates (and their respective officers, directors, employees, consultants and
agents) to, make available to the other(s) all relevant information in his or
its possession relating to any such Third Party Claim which is being defended by
the other Party and shall otherwise reasonably cooperate in the defense thereof.
The Indemnifying Party shall be subrogated to the rights and claims of the
Indemnified Party, if any, with respect to any Losses paid by the Indemnifying
Party under this Article X.

(d) For purposes of calculating any Losses resulting from an inaccuracy in,
misrepresentation of or breach of, any representation or warranty contained in
this Agreement (but not for purposes of determining whether such inaccuracy or
breach has occurred), the terms “material,” “materiality,” “material adverse
effect” or similar qualifications contained in such representations and
warranties shall be disregarded.

 

40



--------------------------------------------------------------------------------

Section 10.05 Payment.

(a) A claim for indemnification under this Article X shall be deemed finally
determined upon the occurrence of any of the following: (i) it is deemed allowed
under Section 10.04; (ii) entry of any final judgment or award rendered by a
court of competent jurisdiction; (iii) full execution of a settlement of a Third
Party Claim executed by both the Indemnified Party and the Indemnifying Party;
or (iv) the execution by the Indemnifying Party and Indemnified Party of a
mutually binding settlement agreement with respect to a claim.

(b) To the extent that:

(i) EH has any obligations to indemnify any of the LATA Indemnified Parties for
Losses, such obligations, notwithstanding anything to the contrary in this
Agreement, shall be satisfied first by the cancellation of Series E Shares owned
by EH in an amount equal to the Losses suffered by LATA and second by a payment
of cash by EH; or

(ii) the LATA Parties have any obligation to indemnify any of the EL Indemnified
Parties for Losses, such obligations shall be satisfied first by issuing to EH
additional Series E Shares, up to a maximum amount that would not cause ENA to
fail to qualify as a DCR, and second by a payment of cash by LATA.

(c) The per share value of any Series L Shares or any Series E Shares issued or
cancelled pursuant to this Section 10.05 shall be equal to the LATA VWAP for the
five trading days immediately preceding the date of such issuance or
cancellation. Upon final determination of a claim as provided herein, payment
shall be made by the Indemnifying Party to the Indemnified Party within ten days
of such final determination.

Section 10.06 Reductions for Insurance Proceeds and Other Recoveries. The amount
of Losses that any Indemnifying Party is or may be required to pay to any
Indemnified Party pursuant to this Article X shall be reduced by any insurance
proceeds or other amounts actually recovered from third parties by or on behalf
of such Indemnified Party, in respect of the related Losses, less any reasonable
expenses incurred by the Indemnified Party to obtain such insurance or other
proceeds and less any increase in premiums for insurance related to such Loss
(“Recoverable Proceeds”). The existence of a claim by an Indemnified Party for
monies from an insurer or against a third party in respect of any Losses shall
not, however, delay any payment pursuant to the indemnification provisions
contained herein and otherwise determined to be due and owing by an Indemnifying
Party. Rather, the Indemnifying Party shall make payment in full of the amount
determined to be due and owing by it against an assignment by the Indemnified
Party to the Indemnifying Party of the entire claim of the Indemnified Party for
the insurance proceeds or against such third party, and thereafter, the
Indemnified Party shall refund all Recoverable Proceeds to the Indemnifying
Party promptly upon receipt. Notwithstanding any other provisions of this
Agreement, it is the intention of the Parties that no insurer or any other third
party shall be (a) entitled to a benefit it would not be entitled to receive in
the absence of the foregoing indemnification provisions, or (b) relieved of the
responsibility to pay any claims for which it is obligated. If an Indemnified
Party has received the payment required by this Agreement from an Indemnifying
Party in respect of any Losses and later receives insurance proceeds or other
amounts in respect of such Losses, then such Indemnified Party shall hold such
insurance proceeds or other amounts in trust for the benefit of the Indemnifying
Party and shall pay to the Indemnifying Party, as promptly as practicable after
receipt, a sum equal to the amount of such insurance proceeds or other amounts
received, up to the aggregate amount of any payments received from the
Indemnifying Party pursuant to this Agreement in respect of such Losses (or, if
there is more than one Indemnifying Party, the Indemnified Party shall pay each
Indemnifying Party, its proportionate share (based on payments received from the
Indemnifying Parties of such insurance proceeds)).

 

41



--------------------------------------------------------------------------------

Section 10.07 Limits on Damages. Notwithstanding any other terms in this
Agreement, except in the case of a Third Party Claim or claims for fraud or
intentional misrepresentation or knowing and intentional breach of this
Agreement, Losses shall not include special, incidental, indirect,
consequential, punitive or exemplary damages or claims for diminution of value,
including consequential damages resulting from business interruption, increased
insurance premiums or lost profits or other Losses based upon any multiplier of
a Person’s earnings, including earnings before interest, depreciation or
amortization or any other metric; provided, however, that the foregoing shall
not limit the right of EH to recover its damages arising from loss of Tax
benefits it would have realized if ENA and LATA complied with their respective
obligations to remain as REITs and DCRs as set forth in Section 3.01 and
Section 7.05 of this Agreement (subject to any limitations and exceptions set
forth in such Sections) from Closing through the DCR Release Date. Neither Party
shall be authorized to initiate any claims for indemnification or recover any
Losses under this Article X unless such Indemnified Party has suffered Losses
arising in connection with the breach or inaccuracy of any representations or
warranty set forth in Article V or Article VI, as applicable, in the aggregate,
in excess of Two Hundred Fifty Thousand Dollars ($250,000.00), in which event
such Indemnified Party may seek recovery of such Losses in full, including the
first Two Hundred Fifty Thousand Dollars ($250,000.00) (the “Threshold”). For
avoidance of doubt, the Threshold shall not apply to Losses arising in
connection with the breach of covenants and agreements set forth in this
Agreement or the Transaction Documents.

Section 10.08 Sole and Exclusive Remedy. The remedies provided in this Article X
shall be the sole and exclusive remedies of the Parties for any and all Losses
arising out of, relating to, or resulting from, any breach of any of the
representations, warranties, covenants and agreements contained in this
Agreement; provided, however, that nothing herein is intended to waive or
otherwise limit any claims for Losses arising out of, relating to, or resulting
from fraud or willful misconduct.

Section 10.09 Treatment of Indemnification Payments. All indemnification under
this Article X and under Article VIII shall, to the extent permitted by Law, be
treated for all income Tax purposes as adjustments to the consideration
delivered under this Agreement. Neither the EL Parties nor the LATA Parties
shall take any position on any Tax Return, or before any Governmental Authority,
that is inconsistent with such treatment unless otherwise required by any
applicable Law.

ARTICLE XI

MISCELLANEOUS

Section 11.01 Transfer Rights.

(a) The EL Parties covenant and agree that, from the date of issuance of any OP
Units to the EL Parties (each such date, an “Issue Date”) to the date that is
one (1) year after the Issue Date of such OP Units (the “Restricted Period”),
none of the EL Parties will transfer such OP Units, except as expressly
permitted in this Section 11.01.

 

42



--------------------------------------------------------------------------------

(b) During the Restricted Period, notwithstanding anything to the contrary in
this Agreement, any of the Transaction Documents or any of the Contribution
Agreements, each of the EL Parties may transfer its OP Units and LATA common
stock to any direct or indirect owners of such EL Parties, provided that the
transferor provides notice of such transfer to the LATA Parties and, if
reasonably requested by the LATA Parties, provides an opinion of legal counsel,
reasonably satisfactory to the LATA Parties, that such transfer is not in
violation of applicable Securities Laws. Notwithstanding anything to the
contrary in this Section 11.01, no transfer shall be made if such transfer would
cause an adverse effect to the LATA Parties, including without limitation, due
to its tax status as a REIT or the status of ENA as a REIT. The transfer of OP
Units and LATA common stock, if any, from ELRH’s Subsidiaries to ELRH, from ELRH
to ENA and JLCO, and from ENA and JLCO to their respective direct and indirect
owners, is approved by the LATA Parties and acknowledged not to be adverse to
the LATA Parties or to require a securities opinion to be delivered to the LATA
Parties.

Section 11.02 Further Assurances. In case at any time after the Closing any
further action is necessary or desirable to carry out the purposes of this
Agreement, each party to this Agreement shall take all such reasonable necessary
action to (a) execute and deliver to each other such other documents and (b) do
such other acts and things as a party may reasonably request for the purpose of
carrying out the intent of this Agreement and the documents referred to in this
Agreement. Nothing contained herein or elsewhere in this Agreement shall require
a party to take any action that would constitute a breach of such party’s
fiduciary duties.

Section 11.03 Expenses. EH agrees that, to the extent included in the budget set
forth on Exhibit K, reasonable costs and expenses incurred or to be incurred by
LATA, including all fees and expenses of LATA’s Representatives, in connection
with (a) the structuring, preparation, negotiation and execution of this
Agreement and the other Transaction Documents, including the preparation of any
and all materials relating to the Transactions for presentation to LATA’s Board,
and the letter of intent, (b) consummation of the Transactions contemplated by
this Agreement and the other Transaction Documents, (c) verifying ENA’s REIT
qualification for the period commencing January 1 of the year in which the
Offering occurs through the Closing Date, and (d) any meeting of LATA’s
stockholders convened for the purpose of amending LATA’s charter to address and
protect LATA’s and ENA’s REIT and DCR status, including all reasonable costs and
expenses associated with preparing and filing preliminary and definitive proxy
statements with the SEC, mailing proxy materials to LATA’s stockholders and
soliciting proxies; provided, however, that if any meeting of LATA’s
stockholders includes purposes in addition to amending LATA’s charter to address
and protect LATA’s DCR status, the costs and expenses described in this clause
(d) shall be reasonably allocated between EH and LATA, so that LATA bears the
costs and expenses related to such other purposes. For the avoidance of doubt,
the budget shall not include and EH shall not be obligated to pay any costs
related to the Offering, including costs related to the preparation of documents
relating to the Offering and the preparation of materials for presentation to
LATA’s Board, other than the costs described beneath the table in Exhibit K.
LATA’s budgeted expenses, as contemplated in this Section 11.03, are set forth
in Exhibit K

 

43



--------------------------------------------------------------------------------

hereto, which budget may be updated by LATA, with consent of EH, from time to
time. EH will bear all budgeted expenses incurred or to be incurred by the EL
Parties in connection with the execution and delivery of this Agreement and the
consummation of the Transactions contemplated by this Agreement and the other
Transaction Documents.

Section 11.04 No Assignment; Successors and Assigns. The rights and obligations
of the Parties under this Agreement may not be assigned without the prior
written consent of the other Parties to this Agreement. Subject to the preceding
sentence and, except as otherwise expressly provided herein, this Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns.

Section 11.05 Headings. The headings contained in this Agreement are included
for purposes of convenience only, and will not affect the meaning or
interpretation of this Agreement.

Section 11.06 Entire Agreement, Integration, Modification and Waiver. This
Agreement (including all Exhibits, Schedules and the LATA Parties Representation
Schedules and EL Parties Representation Schedules attached hereto which are
hereby incorporated herein and made a part of this Agreement as if set forth in
full herein), together with the other Transaction Documents and the certificates
or other instruments delivered hereunder or thereunder, constitutes the entire
agreement among the Parties with respect to the subject matter hereof and
supersedes all prior understandings of the Parties with respect to the subject
matter hereof. No supplement, modification or amendment of this Agreement will
be binding unless executed in writing by the Parties. No waiver of any of the
provisions of this Agreement will be deemed to be or shall constitute a
continuing waiver. No waiver will be binding unless executed in writing by the
Party making the waiver.

Section 11.07 Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement must be construed as
if drafted jointly by the Parties and no presumption or burden of proof will
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local or
foreign statute or Law will be deemed also to refer to all rules and regulations
promulgated under such Law, unless the context requires otherwise. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation,” whether or not
they are in fact followed by those words or words of like import. Terms defined
in the singular shall include the plural and vice versa. The words “hereof,”
“herein” and “hereunder” and words of like import used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified.

Section 11.08 Severability. If any provision of this Agreement or the
application of any provision of this Agreement to any Party or circumstance is,
to any extent, adjudged invalid or unenforceable, the application of the
remainder of such provision to such Party or circumstance, the application of
such provision to other parties or circumstances, and the application of the
remainder of this Agreement will not be affected thereby.

 

44



--------------------------------------------------------------------------------

Section 11.09 No Third Party Beneficiaries. This Agreement will not confer any
rights or remedies upon any Person other than the Parties, their respective
successors and permitted assigns, each of the LATA Indemnified Parties and EL
Indemnified Parties.

Section 11.10 Notices. All notices and other communications required or
permitted under this Agreement must be in writing and will be deemed to have
been duly given (a) when delivered in person, (b) one (1) Business Day after
having been dispatched by a nationally recognized overnight courier service,
(c) three (3) Business Days after having been deposited, postage prepaid,
certified or registered mail, return receipt requested, in the United States
mail, or (d) if a facsimile number is provided below and such notice or other
communication is sent by facsimile (subject to electronic confirmation of good
facsimile transmission), on the day of sending, if sent by facsimile prior to
5:00 p.m. (Eastern time) on any Business Day or the next succeeding Business Day
if sent by facsimile after 5:00 p.m. (Eastern time) on any Business Day or on
any day other than a Business Day, to the appropriate Party at the address or
facsimile number specified below:

If to the EL Parties to:

Landmark Residential

825 Parkway Street, Suite 4

Jupiter, Florida, 33466

Attention: Joseph G. Lubeck

Facsimile No.: (561) 745-8745

with a copy (which shall not constitute notice) to:

Greenspoon Marder, P.A.

Trade Centre South

100 West Cypress Creek Road, Suite 700

Fort Lauderdale, Florida 33309

Attention: Michael H. Krul

Facsimile No.: (954) 333-4006

If to the LATA Parties, to:

c/o Landmark Apartment Trust of America, Inc.

4901 Dickens Road, Suite 101

Richmond, Virginia 23230

Attention: Stanley J. Olander, Jr., CEO

Facsimile No.: (804) 237-1345

 

45



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Morris, Manning & Martin, LLP

1600 Atlanta Financial Center

3343 Peachtree Road, NE

Atlanta, Georgia 30326

Attention: Lauren Burnham Prevost

Facsimile No.: (404) 365-9532

Any Party may change its address for the purposes of this Section 11.10 by
giving notice as provided in this Agreement.

Section 11.11 Governing Law. This Agreement will be governed by and construed
and enforced in accordance with the Laws of the State of Delaware without regard
to principles of conflicts of Law.

Section 11.12 Forum Selection; Consent to Service of Process; Waiver of Jury
Trial. Each Party hereby irrevocably (a) submits to the exclusive jurisdiction
of any state or federal court sitting in Delaware in any Action arising out of
or relating to this Agreement, (b) agrees that all claims in respect of such
Action may be heard and determined only in any such court, (c) hereby waives any
claim of inconvenient forum or other challenge to venue in such court and
(d) agrees not to bring any Action arising out of or relating to this Agreement
in any other court. The LATA Parties agree to cause LATA Indemnified Parties,
and the EL Parties agree to cause EL Indemnified Parties, to comply with the
foregoing as though such Indemnified Party was a Party to this Agreement. EACH
OF THE PARTIES HEREBY IRREVOCABLY WAIVES, AND SHALL CAUSE ITS INDEMNIFIED
PARTIES TO IRREVOCABLY WAIVE, ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE ANCILLARY DOCUMENTS AND/OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.

Section 11.13 Counterparts and Electronic Signatures. This Agreement may be
executed in one or more counterparts, and counterparts may be exchanged by
electronic transmission (including by email), each of which will be deemed an
original, but all of which together constitute one and the same instrument.

[Signature Page Follows]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

LATA PARTIES: LANDMARK APARTMENT TRUST OF AMERICA, INC., a Maryland corporation
By:   /S/ STANLEY J. OLANDER Name:   Stanley J. Olander Title:   Chief Executive
Officer

 

LANDMARK APARTMENT TRUST OF AMERICA HOLDINGS, LP, a Virginia limited partnership
By: Landmark Apartment Trust of America, Inc., its general partner By:   /S/
STANLEY J. OLANDER Name:   Stanley J. Olander Title:   Chief Executive Officer

Signature Page to Omnibus Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

EL PARTIES: ELCO LANDMARK RESIDENTIAL HOLDINGS LLC, a Delaware limited liability
company By: JLCo, LLC, its manager By:   /S/ JOSEPH G. LUBECK Name:   Joseph G.
Lubeck Title:  

 

ELCO NORTH AMERICA INC., a Delaware corporation By:   /S/ MICHAEL SALKIND Name:
  Michael Salkind Title:  

 

ELCO HOLDINGS LTD., an Israeli public corporation By:   /S/ MICHAEL SALKIND
Name:   Michael Salkind Title:   Co-Managing Director

 

By:   /S/ ELI VESSELY Name:   Eli Vessely Title:   Chief Financial Officer

Signature Page to Omnibus Agreement